


Exhibit 10.16

 

CONFORMED COPY

 

AESOP FUNDING II L.L.C.,
as Issuer


and


THE BANK OF NEW YORK,
as Trustee and Series 2003-5 Agent





--------------------------------------------------------------------------------



SERIES 2003-5 SUPPLEMENT
dated as of October 9, 2003


to


AMENDED AND RESTATED BASE INDENTURE
dated as of July 30, 1997




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I  DEFINITIONS

 

 

 

ARTICLE II  SERIES 2003-5 ALLOCATIONS

 

 

 

Section 2.1  Establishment of Series 2003-5 Collection Account, Series 2003-5
Excess Collection Account and Series 2003-5 Accrued Interest Account

 

Section 2.2  Allocations with Respect to the Series 2003-5 Notes

 

Section 2.3  Payments to Noteholders

 

Section 2.4  Payment of Note Interest

 

Section 2.5  Payment of Note Principal

 

Section 2.6  Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment

 

Section 2.7  Series-2003-5 Reserve Account

 

Section 2.8  Series 2003-5 Letters of Credit and Series 2003-5 Cash Collateral
Account

 

Section 2.9  Series 2003-5 Distribution Account

 

Section 2.10  Series 2003-5 Interest Rate Caps

 

Section 2.11  Series 2003-5 Accounts Permitted Investments

 

Section 2.12  Series 2003-5 Demand Notes Constitute Additional Collateral for
Series 2003-5 Notes

 

 

 

ARTICLE III  AMORTIZATION EVENTS

 

 

 

ARTICLE IV  RIGHT TO WAIVE PURCHASE RESTRICTIONS

 

 

 

ARTICLE V  FORM OF SERIES 2003-5 NOTES

 

 

 

Section 5.1  Restricted Global Series 2003-5 Notes

 

Section 5.2  Temporary Global Series 2003-5 Notes; Permanent Global Series
2003-5 Notes

 

 

 

ARTICLE VI  GENERAL

 

 

 

Section 6.1  Optional Repurchase

 

Section 6.2  Information

 

Section 6.3  Exhibits

 

Section 6.4  Ratification of Base Indenture

 

Section 6.5  Counterparts

 

Section 6.6  Governing Law

 

Section 6.7  Amendments

 

Section 6.8  Discharge of Indenture

 

Section 6.9  Notice to Surety Provider and Rating Agencies

 

Section 6.10  Certain Rights of Surety Provider

 

 

i

--------------------------------------------------------------------------------


 

Section 6.11  Surety Provider Deemed Noteholder and Secured Party

 

Section 6.12  Capitalization of AFC-II

 

Section 6.13  Series 2003-5 Required Non-Program Enhancement Percentage

 

Section 6.14  Third Party Beneficiary

 

Section 6.15  Prior Notice by Trustee to Surety Provider

 

Section 6.16  Effect of Payments by the Surety Provider

 

Section 6.17  Series 2003-5 Demand Notes

 

Section 6.18  Subrogation

 

Section 6.19  Termination of Supplement

 

 

ii

--------------------------------------------------------------------------------


 

CONFORMED COPY

 

SERIES 2003-5 SUPPLEMENT, dated as of October 9, 2003 (this “Supplement”), among
AESOP FUNDING II L.L.C., a special purpose limited liability company established
under the laws of Delaware (“AFC-II”), THE BANK OF NEW YORK, a New York banking
corporation, as successor in interest to the corporate trust administration of
Harris Trust and Savings Bank, as trustee (together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Trustee”),
and THE BANK OF NEW YORK, a New York banking corporation, as agent for the
benefit of the Series 2003-5 Noteholders and the Surety Provider (the “Series
2003-5 Agent”), to the Amended and Restated Base Indenture, dated as of July 30,
1997, between AFC-II and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that AFC-II and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

DESIGNATION

 

There is hereby created a Series of Notes of two classes to be issued pursuant
to the Base Indenture and this Supplement and such Series of Notes shall be
designated generally as Series 2003-5 Rental Car Asset Backed Notes.

 

The Series 2003-5 Notes will be issued in two classes:  one of which shall be
designated as the Series 2003-5 2.78% Rental Car Asset Backed Notes, Class A-1
and one of which shall be designated as the Series 2003-5 Floating Rate Rental
Car Asset Backed Notes, Class A-2.

 

The proceeds from the sale of the Series 2003-5 Notes shall be deposited in the
Collection Account and shall be paid to AFC-II and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof.  Any such portion of proceeds not so used to make Loans shall
be deemed to be Principal Collections.

 

The Series 2003-5 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture).  Accordingly, all references in this
Supplement to “all” Series of Notes (and all references in this Supplement to
terms defined in the Base Indenture that contain references to “all” Series of
Notes) shall refer to all Series of Notes other than Segregated Series of Notes.

 

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS


 

(a)                                  All capitalized terms not otherwise defined
herein are defined in the Definitions List attached to the Base Indenture as
Schedule I thereto.  All Article, Section or Subsection references herein shall
refer to Articles, Sections or Subsections of this Supplement, except as
otherwise provided herein.  Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2003-5 Notes and not to any other Series of Notes issued by AFC-II.

 

(b)                                 The following words and phrases shall have
the following meanings with respect to the Series 2003-5 Notes and the
definitions of such terms are applicable to the singular as well as the plural
form of such terms and to the masculine as well as the feminine and neuter
genders of such terms:

 

“AGH” means Avis Group Holdings, Inc., a Delaware corporation.

 

“Authorized Newspaper” means the Luxemburger Wort or other daily newspaper of
general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).

 

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which the Surety Provider or banking institutions in New York City or in the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.

 

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to the Series 2003-5 Letters of Credit.

 

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to the Series 2003-5 Letters of Credit.

 

“Certificate of Termination Demand” means a certificate in the form of Annex C
to the Series 2003-5 Letters of Credit.

 

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to the Series 2003-5 Letters of Credit.

 

“Class” means a class of the Series 2003-5 Notes, which may be the Class A-1
Notes or the Class A-2 Notes.

 

“Class A-1 Carryover Controlled Amortization Amount” means, with respect to each
Related Month during the Class A-1 Controlled Amortization Period, the amount,
if any, by which the portion of the Monthly Total Principal Allocation paid to
the Class A-1 Noteholders pursuant to Section 2.5(e) for the previous Related
Month was less than the Class A-1 Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first

 

2

--------------------------------------------------------------------------------


 

Related Month in the Class A-1 Controlled Amortization Period, the Class A-1
Carryover Controlled Amortization Amount shall be zero.

 

“Class A-1 Controlled Amortization Amount” means with respect to each Related
Month during the Class A-1 Notes Controlled Amortization Period $33,333,333.33
($33,333,333.35 on the Class A-1 Notes Expected Final Distribution Date).

 

“Class A-1 Controlled Amortization Period” means the period commencing at the
opening of business June 1, 2006 (or, if such day is not a Business Day, the
Business Day immediately preceding such day) and continuing to the earliest of
(i) the commencement of the Series 2003-5 Rapid Amortization Period, (ii) the
date on which the Class A-1 Notes are fully paid and (iii) the termination of
the Indenture.

 

 “Class A-1 Controlled Distribution Amount” means, with respect to any Related
Month during the Class A-1 Notes Controlled Amortization Period, an amount equal
to the sum of the Class A-1 Controlled Amortization Amount and any Class A-1
Carryover Controlled Amortization Amount for such Related Month.

 

“Class A-1 Expected Final Distribution Date” means the December 2006
Distribution Date.

 

“Class A-1 Final Distribution Date” means the December 2007 Distribution Date.

 

“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Notes, which is $200,000,000.

 

“Class A-1 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-1 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-1 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-1 Noteholders that have been rescinded
or otherwise returned by the Class A-1 Noteholders for any reason.

 

“Class A-1 Monthly Interest” means, with respect to (i) the initial Series
2003-5 Interest Period, an amount equal to $633,222.22 and (ii) any other Series
2003-5 Interest Period, an amount equal to the product of (A) one-twelfth of the
Class A-1 Note Rate and (B) the Class A-1 Invested Amount on the first day of
such Series 2003-5 Interest Period, after giving effect to any principal
payments made on such date.

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-1 Note Rate” means 2.78% per annum.

 

“Class A-1 Notes” means any one of the Series 2003-5 2.78% Rental Car Asset
Backed Notes, Class A-1, executed by AFC-II and authenticated by or on behalf of
the Trustee,

 

3

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit A-1-1, Exhibit A-1-2 or Exhibit A-1-3. 
Definitive Class A-1 Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.

 

“Class A-1 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-1 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-1 Noteholders on or prior to such
date.

 

“Class A-2 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Class A-2 Controlled Amortization Period, the amount,
if any, by which the portion of the Monthly Total Principal Allocation paid to
the Class A-2 Noteholders pursuant to Section 2.5(e) for the previous Related
Month was less than the Class A-2 Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Class A-2 Notes Controlled Amortization Period, the Class A-2 Carryover
Controlled Amortization Amount shall be zero.

 

“Class A-2 Controlled Amortization Amount” means with respect to each Related
Month during the Class A-2 Notes Controlled Amortization Period, $50,000,000.

 

“Class A-2 Controlled Amortization Period” means the period commencing at the
opening of business on June 1, 2008 (or, if such day is not a Business Day, the
Business Day immediately preceding such day) and continuing to the earliest of
(i) the commencement of the Series 2003-5 Rapid Amortization Period, (ii) the
date on which the Class A-2 Notes are fully paid and (iii) the termination of
the Indenture.

 

“Class A-2 Controlled Distribution Amount” means, with respect to any Related
Month during the Class A-2 Notes Controlled Amortization Period, an amount equal
to the sum of the Class A-2 Controlled Amortization Amount and any Class A-2
Carryover Controlled Amortization Amount for such Related Month.

 

“Class A-2 Expected Final Distribution Date” means the December 2008
Distribution Date.

 

“Class A-2 Final Distribution Date” means the December 2009 Distribution Date.

 

“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Notes, which is $300,000,000.

 

“Class A-2 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-2 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-2 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-2 Noteholders that have been rescinded
or otherwise returned by the Class A-2 Noteholders for any reason.

 

“Class A-2 Monthly Interest” means, with respect to any Series 2003-5 Interest
Period, an amount equal to the product of (A) the Class A-2 Invested Amount on
the first day of such Series 2003-5 Interest Period, after giving effect to any
principal payments made on such

 

4

--------------------------------------------------------------------------------


 

date, (B) the Class A-2 Note Rate for such Series 2003-5 Interest Period and (C)
the number of days in such Series 2003-5 Interest period divided by 360.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-2 Note Rate” means, for (i) the initial Series 2003-5 Interest Period
1.50% per annum and (ii) any other Series 2003-5 Interest Period, the sum of
0.38% plus LIBOR for such Series 2003-5 Interest Period.

 

“Class A-2 Notes” means any one of the Series 2003-5 Floating Rate Rental Car
Asset Backed Notes, Class A-2, executed by AFC-II and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2-1, Exhibit A-2-2
or Exhibit A-2-3.  Definitive Class A-2 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.

 

“Class A-2 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-2 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-2 Noteholders on or prior to such
date.

 

“Clearstream” is defined in Section 5.2.

 

“Consent” is defined in Article IV.

 

“Consent Period Expiration Date” is defined in Article IV.

 

“Demand Note Issuer” means each issuer of a Series 2003-5 Demand Note.

 

“Designated Amounts” is defined in Article IV.

 

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2003-5 Letter of Credit, or any combination thereof, as the
context may require.

 

“Excess Collections” is defined in Section 2.3(f)(i).

 

“Euroclear” is defined in Section 5.2.

 

“Insurance Agreement” means the Insurance Agreement, dated as of October 9,
2003, among the Surety Provider, the Trustee and AFC-II, which shall constitute
an “Enhancement Agreement” with respect to the Series 2003-5 Notes for all
purposes under the Indenture.

 

“Insured Principal Deficit Amount” means, with respect to any Distribution Date,
the excess, if any, of (a) the Series 2003-5 Outstanding Principal Amount on
such Distribution Date (after giving effect to the distribution of the Monthly
Total Principal Allocation for the Related Month) over (b) the sum of the Series
2003-5 Available Reserve Account Amount on such Distribution Date, the Series
2003-5 Letter of Credit Amount on such Distribution Date and

 

5

--------------------------------------------------------------------------------


 

the Series 2003-5 AESOP I Operating Lease Loan Agreement Borrowing Base on such
Distribution Date.

 

“Lease Deficit Disbursement” means an amount drawn under a Series 2003-5 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

 

“LIBOR” means, with respect to each Series 2003-5 Interest Period, a rate per
annum to be determined by the Trustee as follows:

 

(i)                                     On each LIBOR Determination Date, the
Trustee will determine the London interbank offered rate for U.S. dollar
deposits for one month that appears on Telerate Page 3750 as it relates to U.S.
dollars as of 11:00 a.m., London time, on such LIBOR Determination Date:

 

(ii)                                  If, on any LIBOR Determination Date, such
rate does not appear on Telerate Page 3750, the Trustee will request that the
principal London offices of each of four major banks in the London interbank
market selected by the Trustee provide the Trustee with offered quotations for
deposits in U.S. dollars for a period of one month, commencing on the first day
of such Series 2003-5 Interest Period, to prime banks in the London interbank
market at approximately 11:00 a.m., London time, on such LIBOR Determination
Date and in a principal amount equal to an amount of not less than $250,000 that
is representative of a single transaction in such market at such time.  If at
least two such quotations are provided, “LIBOR” for such Series 2003-5 Interest
Period will be the arithmetic mean of such quotations; or

 

(iii)                               If fewer than two such quotations are
provided, “LIBOR” for such Series 2003-5 Interest Period will be the arithmetic
mean of rates quoted by three major banks in the City of New York selected by
the Trustee at approximately 11:00 a.m., New York City time, on such LIBOR
Determination Date for loans in U.S. dollars to leading European banks, for a
period of one month, commencing on the first day of such Series 2003-5 Interest
Period, and in a principal amount equal to an amount of not less than $250,000
that is representative of a single transaction in such market at such time;
provided, however, that if the banks selected as aforesaid by such Trustee are
not quoting rates as mentioned in this sentence, “LIBOR” for such Series 2003-5
Interest Period will be the same as “LIBOR” for the immediately preceding Series
2003-5 Interest Period.

 

“LIBOR Determination Date” means, with respect to any Series 2003-5 Interest
Period, the second London Banking Day preceding the first day of such Series
2003-5 Interest Period.

 

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

 

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2003-5 Principal Allocations with respect to such Related Month.

 

“Moody’s” means Moody’s Investors Service.

 

6

--------------------------------------------------------------------------------


 

“Past Due Rent Payment” is defined in Section 2.2(g).

 

“Permanent Global Class A-1 Note” is defined in Section 5.2.

 

“Permanent Global Class A-2 Note” is defined in Section 5.2.

 

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2003-5 Demand Notes included in the Series 2003-5 Demand Note Payment
Amount as of the Series 2003-5 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2003-5 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.

 

“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2003-5 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2003-5
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however the Principal Deficit Amount on any date occurring during the period
commencing on and including the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code to but excluding the
date on which each of the Lessees shall have resumed making all payments of the
portion of Monthly Base Rent relating to Loan Interest required to be made under
the AESOP I Operating Lease, shall mean the excess, if any, of (x) the Series
2003-5 Invested Amount on such date (after giving effect to the distribution of
Monthly Total Principal Allocation for the Related Month if such date is a
Distribution Date) over (y) the sum of (1) the Series 2003-5 AESOP I Operating
Lease Loan Agreement Borrowing Base on such date and (2) the lesser of (a) the
Series 2003-5 Liquidity Amount on such date and (b) the Series 2003-5 Required
Liquidity Amount on such date.

 

“Pro Rata Share” means, with respect to any Series 2003-5 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2003-5 Letter of Credit
Provider’s Series 2003-5 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2003-5 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2003-5 Letter of Credit Provider as of any date, if
such Series 2003-5 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2003-5
Letter of Credit made prior to such date, the available amount under such Series
2003-5 Letter of Credit Provider’s Series 2003-5 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount

 

7

--------------------------------------------------------------------------------


 

of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2003-5 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2003-5 Letter of Credit).

 

“Qualified Interest Rate Cap Counterparty” means a counterparty to any Series
2003-5 Interest Rate Cap (A) who is acceptable to the Surety Provider and (B)
who is a bank or other financial institution, which is acceptable to each Rating
Agency or has (i) a short-term senior unsecured debt, deposit or credit (as the
case may be) rating of at least “A-1” from Standard & Poor’s and of “P-1” from
Moody’s and (ii) (a) on the date such Series 2003-5 Interest Rate Cap is
executed, a long-term senior unsecured debt, deposit or credit (as the case may
be) rating of at least “AA-” from Standard & Poor’s and of at least “Aa3” from
Moody’s and (b) on any other date, a long-term senior unsecured debt, deposit or
credit (as the case may be) rating of at least “A+” from Standard & Poor’s and
of at least “A1” from Moody’s.

 

“Requisite Noteholders” means Series 2003-5 Noteholders holding more than 50% of
the Series 2003-5 Invested Amount.

 

“Restricted Global Class A-1 Note” is defined in Section 5.1.

 

“Restricted Global Class A-2 Note” is defined in Section 5.1.

 

“Series 1998-1 Notes” means the Series of Notes designated as the Series 1998-1
Notes.

 

“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.

 

“Series 2000-3 Notes” means the Series of Notes designated as the Series 2000-3
Notes.

 

“Series 2000-4 Notes” means the Series of Notes designated as the Series 2000-4
Notes.

 

“Series 2001-1 Notes” means the Series of Notes designated as the Series 2001-1
Notes.

 

“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.

 

“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.

 

“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.

 

8

--------------------------------------------------------------------------------


 

“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.

 

“Series 2002-4 Notes” means the Series of Notes designated as the Series 2002-4
Notes.

 

“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.

 

“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.

 

“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.

 

“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.

 

“Series 2003-5 Accounts” means each of the Series 2003-5 Distribution Account,
the Series 2003-5 Reserve Account, the Series 2003-5 Collection Account, the
Series 2003-5 Excess Collection Account and the Series 2003-5 Accrued Interest
Account.

 

“Series 2003-5 Accrued Interest Account” is defined in Section 2.1(b).

 

“Series 2003-5 Adjusted Monthly Interest” means (a) for the initial Distribution
Date, an amount equal to $1,158,222.22 and (b) for any other Distribution Date,
the sum of (i) the sum of (A) for the Series 2003-5 Interest Period ending on
the day preceding such Distribution Date, an amount equal to the product of (1)
the Class A-1 Note Rate and (2) the Class A-1 Outstanding Principal Amount on
the first day of such Series 2003-5 Interest Period, divided by twelve and (B)
an amount equal to the product of (1) the Class A-2 Note Rate for such Series
2003-5 Interest Period, (2) the Class A-2 Outstanding Principal Amount on the
first day of such Series 2003-5 Interest Period and (3) a fraction, the
numerator of which is the number of days in such Series 2003-5 Interest Period
and the denominator of which is 360 and (ii) any amount described in clause
(b)(i) with respect to a prior Distribution Date that remains unpaid as of such
Distribution Date (together with any accrued interest on such amount).

 

“Series 2003-5 Agent” is defined in the recitals hereto.

 

“Series 2003-5 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2003-5 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date.

 

“Series 2003-5 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2003-5 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

 

9

--------------------------------------------------------------------------------


 

“Series 2003-5 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2003-5 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

 

“Series-2003-5 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2003-5 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

 

“Series 2003-5 Cash Collateral Account” is defined in Section 2.8(f).

 

“Series 2003-5 Cash Collateral Account Collateral” is defined in Section 2.8(a).

 

“Series 2003-5 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2003-5 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2003-5 Liquidity Amount (after giving effect to any withdrawal from the Series
2003-5 Reserve Account on such Distribution Date) over the Series 2003-5
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2003-5 Enhancement Amount (after giving effect to any withdrawal
from the Series 2003-5 Reserve Account on such Distribution Date) over the
Series 2003-5 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2003-5 Letter of Credit Termination
Date, the Series 2003-5 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2003-5 Available Cash Collateral Account Amount over
(y) the Series 2003-5 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.

 

“Series 2003-5 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2003-5 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2003-5 Letter of Credit Liquidity Amount as
of such date.

 

“Series 2003-5 Closing Date” means October 9, 2003.

 

“Series 2003-5 Collateral” means the Collateral, each Series 2003-5 Letter of
Credit, each Series 2003-5 Demand Note, the Series 2003-5 Distribution Account
Collateral, the Series 2003-5 Interest Rate Cap Collateral, the Series 2003-5
Cash Collateral Account Collateral and the Series 2003-5 Reserve Account
Collateral.

 

“Series 2003-5 Collection Account” is defined in Section 2.1(b).

 

“Series 2003-5 Controlled Amortization Period” means the Class A-1 Controlled
Amortization Period and/or the Class A-2 Controlled Amortization Period, as the
case may be.

 

“Series 2003-5 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C to this Supplement, as amended, modified
or restated from time to time.

 

“Series 2003-5 Demand Note Payment Amount” means, as of the Series 2003-5 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the

 

10

--------------------------------------------------------------------------------


 

Series 2003-5 Demand Notes pursuant to Section 2.5(b) or (c) that were deposited
into the Series 2003-5 Distribution Account and paid to the Series 2003-5
Noteholders during the one year period ending on the Series 2003-5 Letter of
Credit Termination Date; provided, however, that if an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of sixty (60) consecutive days) with respect to a
Demand Note Issuer shall have occurred during such one year period, the Series
2003-5 Demand Note Payment Amount as of the Series 2003-5 Letter of Credit
Termination Date shall equal the Series 2003-5 Demand Note Payment Amount as if
it were calculated as of the date of such occurrence.

 

“Series 2003-5 Deposit Date” is defined in Section 2.2.

 

“Series 2003-5 Distribution Account” is defined in Section 2.9(a).

 

“Series 2003-5 Distribution Account Collateral” is defined in Section 2.9(d).

 

“Series 2003-5 Eligible Letter of Credit Provider” means a person satisfactory
to ARAC, the Demand Note Issuers and the Surety Provider and having, at the time
of the issuance of the related Series 2003-5 Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof in the case of Moody’s
or Standard & Poor’s, as applicable) of at least “A+” from Standard & Poor’s and
at least “Al” from Moody’s and a short-term senior unsecured debt rating of at
least “A-1” from Standard & Poor’s and “P-1” from Moody’s that is (a) a
commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a person is not a Series 2003-5 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such person
shall not be a Series 2003-5 Eligible Letter of Credit Provider until AFC-II has
provided ten (10) days’ prior notice to the Rating Agencies that such person has
been proposed as a Series 2003-5 Letter of Credit Provider.

 

“Series 2003-5 Enhancement” means the Series 2003-5 Cash Collateral Account
Collateral, the Series 2003-5 Letters of Credit, the Series 2003-5 Demand Notes,
the Series 2003-5 Overcollateralization Amount and the Series 2003-5 Reserve
Account Amount.

 

“Series 2003-5 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2003-5 Overcollateralization Amount as of such date, (ii)
the Series 2003-5 Letter of Credit Amount as of such date, (iii) the Series
2003-5 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2003-5 Collection
Account (not including amounts allocable to the Series 2003-5 Accrued Interest
Account) and the Series 2003-5 Excess Collection Account as of such date.

 

“Series 2003-5 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2003-5 Enhancement Amount is less than the Series
2003-5 Required Enhancement Amount as of such date.

 

“Series 2003-5 Excess Collection Account” is defined in Section 2.1(b).

 

11

--------------------------------------------------------------------------------


 

“Series 2003-5 Final Distribution Date” means the Class A-1 Final Distribution
Date or the Class A-2 Final Distribution Date.

 

“Series 2003-5 Initial Invested Amount” means the sum of the Class A-1 Initial
Invested Amount and the Class A-2 Initial Invested Amount.

 

“Series 2003-5 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2003-5
Interest Period shall commence on and include the Series 2003-5 Closing Date and
end on and include November 19, 2003.

 

“Series 2003-5 Interest Rate Cap” is defined in Section 2.10(a).

 

“Series 2003-5 Interest Rate Cap Collateral” is defined in Section 2.10(c).

 

“Series 2003-5 Interest Rate Cap Counterparty” means AFC-II’s counterparty under
any Series 2003-5 Interest Rate Cap.

 

“Series 2003-5 Interest Rate Cap Proceeds” means the amounts received by the
Trustee from a Series 2003-5 Interest Rate Cap Counterparty from time to time in
respect of any Series 2003-5 Interest Rate Cap (including amounts received from
a guarantor or from collateral).

 

“Series 2003-5 Invested Amount” means, as of any date of determination, the sum
of the Class A-1 Invested Amount as of such date and the Class A-2 Invested
Amount as of such date.

 

“Series 2003-5 Invested Percentage” means as of any date of determination:

 

(a)                                  when used with respect to Principal
Collections, the percentage equivalent (which percentage shall never exceed
100%) of a fraction the numerator of which shall be equal to the sum of the
Series 2003-5 Invested Amount and the Series 2003-5 Overcollateralization
Amount, determined during the Series 2003-5 Revolving Period as of the end of
the Related Month (or, until the end of the initial Related Month, on the Series
2003-5 Closing Date), or, during the Series 2003-5 Controlled Amortization
Period and the Series 2003-5 Rapid Amortization Period, as of the end of the
Series 2003-5 Revolving Period, and the denominator of which shall be the
greater of (I) the Aggregate Asset Amount as of the end of the Related Month or,
until the end of the initial Related Month, as of the Series 2003-5 Closing
Date, and (II) as of the same date as in clause (I), the sum of the numerators
used to determine (i) invested percentages for allocations with respect to
Principal Collections (for all Series of Notes and all classes of such Series of
Notes) and (ii) overcollateralization percentages for allocations with respect
to Principal Collections (for all Series of Notes that provide for credit
enhancement in the form of overcollateralization); and

 

(b)                                 when used with respect to Interest
Collections, the percentage equivalent (which percentage shall never exceed
100%) of a fraction the numerator of which shall be

 

12

--------------------------------------------------------------------------------


 

the Accrued Amounts with respect to the Series 2003-5 Notes on such date of
determination, and the denominator of which shall be the aggregate Accrued
Amounts with respect to all Series of Notes on such date of determination.

 

“Series 2003-5 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2003-5 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2003-5 Accrued Interest Account (excluding any amounts paid into the Series
2003-5 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.

 

“Series 2003-5 Lease Payment Deficit” means either a Series 2003-5 Lease
Interest Payment Deficit or a Series 2003-5 Lease Principal Payment Deficit.

 

“Series 2003-5 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2003-5 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2003-5 Lease Principal Payment Deficit.

 

“Series 2003-5 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2003-5 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2003-5 Lease Principal Payment
Carryover Deficit for such Distribution Date.

 

“Series 2003-5 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D to this Supplement issued by a Series
2003-5 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2003-5 Noteholders and the Surety Provider in form and
substance satisfactory to the Surety Provider.

 

“Series 2003-5 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2003-5 Letter of Credit, as specified therein, and
(ii) if the Series 2003-5 Cash Collateral Account has been established and
funded pursuant to Section 2.8, the Series 2003-5 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2003-5 Demand Notes on such date.

 

“Series 2003-5 Letter of Credit Expiration Date” means, with respect to any
Series 2003-5 Letter of Credit, the expiration date set forth in such Series
2003-5 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2003-5 Letter of Credit.

 

“Series 2003-5 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under

 

13

--------------------------------------------------------------------------------


 

each Series 2003-5 Letter of Credit, as specified therein, and (b) if the Series
2003-5 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2003-5 Available Cash Collateral Account Amount on such
date.

 

“Series 2003-5 Letter of Credit Provider” means the issuer of a Series 2003-5
Letter of Credit.

 

“Series 2003-5 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2003-5 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2003-5 Termination Date and (c)
such earlier date consented to by the Surety Provider and the Rating Agencies
which consent by the Surety Provider shall be in writing.

 

“Series 2003-5 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through (j)
of Article III shall not constitute a Series 2003-5 Limited Liquidation Event of
Default if (i) within such thirty (30) day period, such Amortization Event shall
have been cured and, after such cure of such Amortization Event is provided for,
the Trustee shall have received the written consent of the Surety Provider
waiving the occurrence of such Series 2003-5 Limited Liquidation Event of
Default or (ii) the Trustee shall have received the written consent of the
Surety Provider waiving the occurrence of such Series 2003-5 Limited Liquidation
Event of Default.

 

“Series 2003-5 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2003-5 Letter of Credit Liquidity Amount on such date and (b)
the Series 2003-5 Available Reserve Account Amount on such date.

 

“Series 2003-5 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day or such lesser percentage as may be
agreed to in writing by AFC-II and the Surety Provider of the aggregate Net Book
Value of all Vehicles leased under the Leases on such day.

 

“Series 2003-5 Maximum Amount” means any of the Series 2003-5 Maximum
Manufacturer Amounts, the Series 2003-5 Maximum Non-Eligible Manufacturer
Amount, the Series 2003-5 Maximum Non-Program Vehicle Amount or the Series
2003-5 Maximum Specified States Amount.

 

“Series 2003-5 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

 

“Series 2003-5 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2003-5 Maximum Mitsubishi Amount, the Series 2003-5 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount or the Series 2003-5 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.

 

14

--------------------------------------------------------------------------------


 

“Series 2003-5 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.

 

“Series 2003-5 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

 

“Series 2003-5 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2003-5 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

 

“Series 2003-5 Maximum Non-Program Vehicle Percentage” means 25% or such lesser
percentage as may be agreed to in writing by AFC-II and the Surety Provider on
or after the Series 2003-5 Closing Date, with prompt written notice thereof
delivered by AFC-II to the Trustee.

 

“Series 2003-5 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

 

“Series 2003-5 Monthly Interest” means, with respect to any Series 2003-5
Interest Period, the sum of the Class A-1 Monthly Interest and the Class A-2
Monthly Interest with respect to such Series 2003-5 Interest Period.

 

“Series 2003-5 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2003-5 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2003-5
Collection Account (without giving effect to any amounts paid into the Series
2003-5 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.

 

“Series 2003-5 Non-Program Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP
I Operating Lease as of such date and the denominator of which is the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
such date.

 

“Series 2003-5 Note Rate” means, the Class A-1 Note Rate or the Class A-2 Rate,
as the context may require.

 

“Series 2003-5 Noteholder” means any Class A-1 Noteholder or any Class A-2
Noteholder.

 

15

--------------------------------------------------------------------------------


 

“Series 2003-5 Notes” means, collectively, the Class A-1 Notes and the Class A-2
Notes.

 

“Series 2003-5 Outstanding Principal Amount” means, as of any date of
determination, the sum of the Class A-1 Outstanding Principal Amount and the
Class A-2 Outstanding Principal Amount.

 

“Series 2003-5 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2003-5 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2003-5 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2003-5 Invested Amount as of such date.

 

“Series 2003-5 Past Due Rent Payment” is defined in Section 2.2(g).

 

“Series 2003-5 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2003-5 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.

 

“Series 2003-5 Principal Allocation” is defined in Section 2.2(a)(ii).

 

“Series 2003-5 Program Vehicle Percentage” means, as of any date of
determination, 100% minus the Series 2003-5 Non-Program Vehicle Percentage.

 

“Series 2003-5 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2003-5
Notes and ending upon the earliest to occur of (i) the date on which the Series
2003-5 Notes are fully paid and the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement Amounts then due, (ii)
the Series 2003-5 Termination Date and (iii) the termination of the Indenture.

 

“Series 2003-5 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2003-5 Letter of Credit Provider for draws 
under its Series 2003-5 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Series 2003-5 Repurchase Amount” is defined in Section 6.1.

 

“Series 2003-5 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2003-5 Invested Amount and the
Series  2003-5 Required Overcollateralization Amount as of such date.

 

“Series 2003-5 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2003-5 Required
Enhancement Percentage as of such date and the Series 2003-5 Invested Amount as
of such date, (ii) the Series 2003-5 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of

 

16

--------------------------------------------------------------------------------


 

the excess, if any, of the Non-Program Vehicle Amount as of such date over the
Series 2003-5 Maximum Non-Program Vehicle Amount as of such date, (iii) the
Series 2003-5 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Mitsubishi and leased under the Leases as of such
date over the Series 2003-5 Maximum Mitsubishi Amount as of such date, (iv) the
Series 2003-5 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, and leased under the Leases as of such date over the Series 2003-5
Maximum Individual Kia/Isuzu/Subaru/ Hyundai/Suzuki Amount as of such date, (v)
the Series 2003-5 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2003-5 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vi) the Series 2003-5 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2003-5 Maximum Specified
States Amount as of such date and (vii) the Series 2003-5 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2003-5 Maximum Non-Eligible Manufacturer Amount as of such date.

 

“Series 2003-5 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.65% times (B) the Series
2003-5 Program Vehicle Percentage as of such date and (ii) the product of (A)
the Series 2003-5 Required Non-Program Enhancement Percentage as of such date
times (B) the Series 2003-5 Non-Program Vehicle Percentage as of such date.

 

“Series 2003-5 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 3.0% of the Series 2003-5 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2003-5 Notes on such Distribution Date).

 

“Series 2003-5 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 20.25% and (b) the sum of (i) 20.25%
and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).

 

“Series 2003-5 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2003-5 Required Enhancement
Amount over the sum of (i) the Series 2003-5 Letter of Credit Amount as of such
date, (ii) the Series 2003-5 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2003-5 Collection Account (not including amounts allocable

 

17

--------------------------------------------------------------------------------


 

to the Series 2003-5 Accrued Interest Account) and the Series 2003-5 Excess
Collection Account on such date.

 

“Series 2003-5 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the greater of (a) the excess, if any, of
the Series 2003-5 Required Liquidity Amount on such Distribution Date over the
Series 2003-5 Letter of Credit Liquidity Amount on such Distribution Date (after
giving effect to any payments of principal to be made on the Series 2003-5 Notes
on such Distribution Date) and (b) the excess, if any, of the Series 2003-5
Required Enhancement Amount over the Series 2003-5 Enhancement Amount (excluding
therefrom the Series 2003-5 Available Reserve Account Amount and calculated
after giving effect to any payments of principal to be made on the Series 2003-5
Notes) on such Distribution Date.

 

“Series 2003-5 Reserve Account” is defined in Section 2.7(a).

 

“Series 2003-5 Reserve Account Collateral” is defined in Section 2.7(d).

 

“Series 2003-5 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2003-5 Available Reserve Account Amount
over the Series 2003-5 Required Reserve Account Amount on such Distribution
Date.

 

“Series 2003-5 Revolving Period” means, the period from and including the Series
2003-5 Closing Date to the earlier of (i) the commencement of the Class A-1
Controlled Amortization Period and (ii) the commencement of the Series 2003-5
Rapid Amortization Period; provided that if the Class A-1 Notes are paid in full
on or prior to the December 2006 Distribution Date, then the Series 2003-5
Revolving Period shall also include the period from and including the first day
of the calendar month during which the Distribution Date on which the Class A-1
Notes are paid in full occurs to the earlier of (i) the commencement of the
Class A-2 Controlled Amortization Period and (ii) the commencement of the Series
2003-5 Rapid Amortization Period.

 

“Series 2003-5 Shortfall” is defined in Section 2.3(g).

 

“Series 2003-5 Termination Date” means the December 2009 Distribution Date.

 

“Series 2003-5 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2003-5 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2003-5 Letters of Credit.

 

“Shadow Rating” means the rating of the Series 2003-5 Notes by Standard & Poor’s
or Moody’s, as applicable, without giving effect to the Surety Bond.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Supplement” is defined in the preamble hereto.

 

18

--------------------------------------------------------------------------------


 

“Surety Bond” means the Note Guaranty Insurance Policy No. CA00724A, dated
October 9, 2003, issued by the Surety Provider.

 

“Surety Default” means (i) the occurrence and continuance of any failure by the
Surety Provider to pay upon a demand for payment in accordance with the
requirements of the Surety Bond or (ii) the occurrence of an Event of Bankruptcy
with respect to the Surety Provider.

 

“Surety Provider” means XL Capital Assurance Inc., a New York corporation.  The
Surety Provider shall constitute an “Enhancement Provider” with respect to the
Series 2003-5 Notes for all purposes under the Indenture and the other Related
Documents.

 

“Surety Provider Fee” is defined in the Insurance Agreement.

 

“Surety Provider Reimbursement Amounts” means, as of any date of determination,
(i) an amount equal to the aggregate of any amounts due as of such date to the
Surety Provider pursuant to the Insurance Agreement in respect of unreimbursed
draws under the Surety Bond, including interest thereon determined in accordance
with the Insurance Agreement, and (ii) an amount equal to the aggregate of any
other amounts due as of such date to the Surety Provider pursuant to the
Insurance Agreement.

 

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

 

“Temporary Global Class A-1 Note” is defined in Section 5.2.

 

“Temporary Global Class A-2 Note” is defined in Section 5.2.

 

“Termination Date Disbursement” means an amount drawn under a Series 2003-5
Letter of Credit pursuant to a Certificate of Termination Date Demand.

 

“Termination Disbursement” means an amount drawn under a Series 2003-5 Letter of
Credit pursuant to a Certificate of Termination Demand.

 

“Trustee” is defined in the recitals hereto.

 

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2003-5
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

 

“Waivable Amount” is defined in Article IV.

 

“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2003-5 Maximum Amount.

 

“Waiver Request” is defined in Article IV.

 

19

--------------------------------------------------------------------------------


 


ARTICLE II

SERIES 2003-5 ALLOCATIONS


 

With respect to the Series 2003-5 Notes, the following shall apply:

 


SECTION 2.1                                      ESTABLISHMENT OF SERIES 2003-5
COLLECTION ACCOUNT, SERIES 2003-5 EXCESS COLLECTION ACCOUNT AND SERIES 2003-5
ACCRUED INTEREST ACCOUNT.  (A)  ALL COLLECTIONS ALLOCABLE TO THE SERIES 2003-5
NOTES SHALL BE ALLOCATED TO THE COLLECTION ACCOUNT.

 


(B)                                 THE TRUSTEE WILL CREATE THREE ADMINISTRATIVE
SUBACCOUNTS WITHIN THE COLLECTION ACCOUNT FOR THE BENEFIT OF THE SERIES 2003-5
NOTEHOLDERS AND THE SURETY PROVIDER:  THE SERIES 2003-5 COLLECTION ACCOUNT (SUCH
SUB-ACCOUNT, THE “SERIES 2003-5 COLLECTION ACCOUNT”), THE SERIES 2003-5 EXCESS
COLLECTION ACCOUNT (SUCH SUB-ACCOUNT, THE “SERIES 2003-5 EXCESS COLLECTION
ACCOUNT”) AND THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT (SUCH SUB-ACCOUNT, THE
“SERIES 2003-5 ACCRUED INTEREST ACCOUNT”).


 


SECTION 2.2                                      ALLOCATIONS WITH RESPECT TO THE
SERIES 2003-5 NOTES.  THE NET PROCEEDS FROM THE INITIAL SALE OF THE SERIES
2003-5 NOTES WILL BE DEPOSITED INTO THE COLLECTION ACCOUNT.  ON EACH BUSINESS
DAY ON WHICH COLLECTIONS ARE DEPOSITED INTO THE COLLECTION ACCOUNT (EACH SUCH
DATE, A “SERIES 2003-5 DEPOSIT DATE”), THE ADMINISTRATOR WILL DIRECT THE TRUSTEE
IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO ALLOCATE ALL AMOUNTS
DEPOSITED INTO THE COLLECTION ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2.2:

 


(A)                                  ALLOCATIONS OF COLLECTIONS DURING THE
SERIES 2003-5 REVOLVING PERIOD.  DURING THE SERIES 2003-5 REVOLVING PERIOD, THE
ADMINISTRATOR WILL DIRECT THE TRUSTEE IN WRITING PURSUANT TO THE ADMINISTRATION
AGREEMENT TO ALLOCATE ON EACH DAY, PRIOR TO 11:00 A.M. (NEW YORK CITY TIME) ON
EACH SERIES 2003-5 DEPOSIT DATE, ALL AMOUNTS DEPOSITED INTO THE COLLECTION
ACCOUNT AS SET FORTH BELOW:


 

(I)                                     ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT EQUAL TO THE SUM OF (A) THE SERIES 2003-5 INVESTED PERCENTAGE
(AS OF SUCH DAY) OF THE AGGREGATE AMOUNT OF INTEREST COLLECTIONS ON SUCH DAY AND
(B) ANY AMOUNTS RECEIVED BY THE TRUSTEE ON SUCH DAY IN RESPECT OF THE SERIES
2003-5 INTEREST RATE CAPS.  ALL SUCH AMOUNTS ALLOCATED TO THE SERIES 2003-5
COLLECTION ACCOUNT SHALL BE FURTHER ALLOCATED TO THE SERIES 2003-5 ACCRUED
INTEREST ACCOUNT; AND

 

(II)                                  ALLOCATE TO THE SERIES 2003-5 EXCESS
COLLECTION ACCOUNT AN AMOUNT EQUAL TO THE SERIES 2003-5 INVESTED PERCENTAGE (AS
OF SUCH DAY) OF THE AGGREGATE AMOUNT OF PRINCIPAL COLLECTIONS ON SUCH DAY (FOR
ANY SUCH DAY, THE “SERIES 2003-5 PRINCIPAL ALLOCATION”); PROVIDED, HOWEVER, IF A
WAIVER EVENT SHALL HAVE OCCURRED, THEN SUCH ALLOCATION SHALL BE MODIFIED AS
PROVIDED IN ARTICLE IV.

 


(B)                                 ALLOCATIONS OF COLLECTIONS DURING ANY SERIES
2003-5 CONTROLLED AMORTIZATION PERIOD.  WITH RESPECT TO ANY SERIES 2003-5
CONTROLLED AMORTIZATION PERIOD, THE ADMINISTRATOR WILL DIRECT THE TRUSTEE IN
WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO ALLOCATE, PRIOR TO 11:00
A.M.  (NEW YORK CITY TIME) ON ANY SERIES 2003-5 DEPOSIT DATE, ALL AMOUNTS
DEPOSITED INTO THE COLLECTION ACCOUNT AS SET FORTH BELOW:

 

20

--------------------------------------------------------------------------------


 

(I)                                     ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT DETERMINED AS SET FORTH IN SECTION 2.2(A)(I) ABOVE FOR SUCH
DAY, WHICH AMOUNT SHALL BE FURTHER ALLOCATED TO THE SERIES 2003-5 ACCRUED
INTEREST ACCOUNT; AND

 

(II)                                  (A) WITH RESPECT TO THE CLASS A-1
CONTROLLED AMORTIZATION PERIOD, ALLOCATE TO THE SERIES 2003-5 COLLECTION ACCOUNT
AN AMOUNT EQUAL TO THE SERIES 2003-5 PRINCIPAL ALLOCATION FOR SUCH DAY, WHICH
AMOUNT SHALL BE USED TO MAKE PRINCIPAL PAYMENTS IN RESPECT OF THE CLASS A-1
NOTES; PROVIDED, HOWEVER, THAT IF THE MONTHLY TOTAL PRINCIPAL ALLOCATION EXCEEDS
THE CLASS A-1 CONTROLLED DISTRIBUTION AMOUNT, THEN THE AMOUNT OF SUCH EXCESS
SHALL BE ALLOCATED TO THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT; AND PROVIDED,
FURTHER, THAT IF A WAIVER EVENT SHALL HAVE OCCURRED, THEN SUCH ALLOCATION SHALL
BE MODIFIED AS PROVIDED IN ARTICLE IV AND (B) WITH RESPECT TO THE CLASS A-2
CONTROLLED AMORTIZATION PERIOD, ALLOCATE TO THE SERIES 2003-5 COLLECTION ACCOUNT
AN AMOUNT EQUAL TO THE SERIES 2003-5 PRINCIPAL ALLOCATION FOR SUCH DAY, WHICH
AMOUNT SHALL BE USED TO MAKE PRINCIPAL PAYMENTS IN RESPECT OF THE CLASS A-2
NOTES; PROVIDED, HOWEVER, THAT IF THE MONTHLY TOTAL PRINCIPAL ALLOCATION EXCEEDS
THE CLASS A-2 CONTROLLED DISTRIBUTION AMOUNT, THEN THE AMOUNT OF SUCH EXCESS
SHALL BE ALLOCATED TO THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT; AND PROVIDED,
FURTHER, THAT IF A WAIVER EVENT SHALL HAVE OCCURRED, THEN SUCH ALLOCATION SHALL
BE MODIFIED AS PROVIDED IN ARTICLE IV.

 


(C)                                  ALLOCATIONS OF COLLECTIONS DURING THE
SERIES 2003-5 RAPID AMORTIZATION PERIOD.  WITH RESPECT TO THE SERIES 2003-5
RAPID AMORTIZATION PERIOD, OTHER THAN AFTER THE OCCURRENCE OF AN EVENT OF
BANKRUPTCY WITH RESPECT TO ARAC, ANY OTHER LESSEE OR AGH, THE ADMINISTRATOR WILL
DIRECT THE TRUSTEE IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO
ALLOCATE, PRIOR TO 11:00 A.M. (NEW YORK CITY TIME) ON ANY SERIES 2003-5 DEPOSIT
DATE, ALL AMOUNTS DEPOSITED INTO THE COLLECTION ACCOUNT AS SET FORTH BELOW:


 

(I)                                     ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT DETERMINED AS SET FORTH IN SECTION 2.2(A)(I) ABOVE FOR SUCH
DAY, WHICH AMOUNT SHALL BE FURTHER ALLOCATED TO THE SERIES 2003-5 ACCRUED
INTEREST ACCOUNT; AND

 

(II)                                  ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT EQUAL TO THE SERIES 2003-5 PRINCIPAL ALLOCATION FOR SUCH DAY,
WHICH AMOUNT SHALL BE USED TO MAKE PRINCIPAL PAYMENTS IN RESPECT OF THE CLASS
A-1 NOTES AND THE CLASS A-2 NOTES, RATABLY, WITHOUT PREFERENCE OR PRIORITY OF
ANY KIND, UNTIL THE SERIES 2003-5 INVESTED AMOUNT IS PAID IN FULL; PROVIDED THAT
IF ON ANY DETERMINATION DATE (A) THE ADMINISTRATOR DETERMINES THAT THE AMOUNT
ANTICIPATED TO BE AVAILABLE FROM INTEREST COLLECTIONS ALLOCABLE TO THE SERIES
2003-5 NOTES, ANY AMOUNTS PAYABLE TO THE TRUSTEE IN RESPECT OF THE SERIES 2003-5
INTEREST RATE CAPS AND OTHER AMOUNTS AVAILABLE PURSUANT TO SECTION 2.3 TO PAY
SERIES 2003-5 ADJUSTED MONTHLY INTEREST ON THE NEXT SUCCEEDING DISTRIBUTION DATE
WILL BE LESS THAN THE SERIES 2003-5 ADJUSTED MONTHLY INTEREST FOR SUCH
DISTRIBUTION DATE AND (B) THE SERIES 2003-5 ENHANCEMENT AMOUNT IS GREATER THAN
ZERO, THEN THE ADMINISTRATOR SHALL DIRECT THE TRUSTEE IN WRITING TO REALLOCATE A
PORTION OF THE PRINCIPAL COLLECTIONS ALLOCATED TO THE SERIES 2003-5 NOTES DURING
THE RELATED MONTH EQUAL TO THE LESSER

 

21

--------------------------------------------------------------------------------


 

OF SUCH INSUFFICIENCY AND THE SERIES 2003-5 ENHANCEMENT AMOUNT TO THE SERIES
2003-5 ACCRUED INTEREST ACCOUNT TO BE TREATED AS INTEREST COLLECTIONS ON SUCH
DISTRIBUTION DATE.

 


(D)                                 ALLOCATIONS OF COLLECTIONS AFTER THE
OCCURRENCE OF AN EVENT OF BANKRUPTCY.  AFTER THE OCCURRENCE OF AN EVENT OF
BANKRUPTCY WITH RESPECT TO ARAC, ANY OTHER LESSEE OR AGH, THE ADMINISTRATOR WILL
DIRECT THE TRUSTEE IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO
ALLOCATE, PRIOR TO 11:00 A.M.  (NEW YORK CITY TIME) ON ANY SERIES 2003-5 DEPOSIT
DATE, ALL AMOUNTS ATTRIBUTABLE TO THE AESOP I OPERATING LEASE LOAN AGREEMENT
DEPOSITED INTO THE COLLECTION ACCOUNT AS SET FORTH BELOW:


 

(I)                                     ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT EQUAL TO THE SUM OF (A) THE SERIES 2003-5 AESOP I OPERATING
LEASE VEHICLE PERCENTAGE AS OF THE DATE OF THE OCCURRENCE OF SUCH EVENT OF
BANKRUPTCY OF THE AGGREGATE AMOUNT OF INTEREST COLLECTIONS MADE UNDER THE AESOP
I OPERATING LEASE LOAN AGREEMENT FOR SUCH DAY AND (B) ANY AMOUNTS RECEIVED BY
THE TRUSTEE IN RESPECT OF THE SERIES 2003-5 INTEREST RATE CAPS ON SUCH DAY.  ALL
SUCH AMOUNTS ALLOCATED TO THE SERIES 2003-5 COLLECTION ACCOUNT SHALL BE FURTHER
ALLOCATED TO THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT;

 

(II)                                  ALLOCATE TO THE SERIES 2003-5 COLLECTION
ACCOUNT AN AMOUNT EQUAL TO THE SERIES 2003-5 AESOP I OPERATING LEASE VEHICLE
PERCENTAGE AS OF THE DATE OF THE OCCURRENCE OF SUCH EVENT OF BANKRUPTCY OF THE
AGGREGATE AMOUNT OF PRINCIPAL COLLECTIONS MADE UNDER THE AESOP I OPERATING LEASE
LOAN AGREEMENT, WHICH AMOUNT SHALL BE USED TO MAKE PRINCIPAL PAYMENTS IN RESPECT
OF THE SERIES CLASS A-1 NOTES AND THE CLASS A-2 NOTES, RATABLY, WITHOUT
PREFERENCE OR PRIORITY OF ANY KIND, UNTIL THE SERIES 2003-5 INVESTED AMOUNT IS
PAID IN FULL; PROVIDED THAT IF ON ANY DETERMINATION DATE (A) THE ADMINISTRATOR
DETERMINES THAT THE AMOUNT ANTICIPATED TO BE AVAILABLE FROM INTEREST COLLECTIONS
ALLOCABLE TO THE SERIES 2003-5 NOTES, ANY AMOUNTS PAYABLE TO THE TRUSTEE IN
RESPECT OF SERIES 2003-5 INTEREST RATE CAPS AND OTHER AMOUNTS AVAILABLE PURSUANT
TO SECTION 2.3 TO PAY SERIES 2003-5 ADJUSTED MONTHLY INTEREST ON THE NEXT
SUCCEEDING DISTRIBUTION DATE WILL BE LESS THAN THE SERIES 2003-5 ADJUSTED
MONTHLY INTEREST FOR SUCH DISTRIBUTION DATE AND (B) THE SERIES 2003-5
ENHANCEMENT AMOUNT IS GREATER THAN ZERO, THEN THE ADMINISTRATOR SHALL DIRECT THE
TRUSTEE IN WRITING TO REALLOCATE A PORTION OF THE PRINCIPAL COLLECTIONS
ALLOCATED TO THE SERIES 2003-5 NOTES DURING THE RELATED MONTH EQUAL TO THE
LESSER OF SUCH INSUFFICIENCY AND THE SERIES 2003-5 ENHANCEMENT AMOUNT TO THE
SERIES 2003-5 ACCRUED INTEREST ACCOUNT TO BE TREATED AS INTEREST COLLECTIONS ON
SUCH DISTRIBUTION DATE.

 


(E)                                  SERIES 2003-5 EXCESS COLLECTION ACCOUNT. 
AMOUNTS ALLOCATED TO THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT ON ANY SERIES
2003-5 DEPOSIT DATE WILL BE (W) FIRST, DEPOSITED IN THE SERIES 2003-5 RESERVE
ACCOUNT IN AN AMOUNT UP TO THE EXCESS, IF ANY, OF THE SERIES 2003-5 REQUIRED
RESERVE ACCOUNT AMOUNT FOR SUCH DATE OVER THE SERIES 2003-5 AVAILABLE RESERVE
ACCOUNT AMOUNT FOR SUCH DATE, (X) SECOND, USED TO PAY THE PRINCIPAL AMOUNT OF
OTHER SERIES OF NOTES THAT ARE THEN IN AMORTIZATION, (Y) THIRD, RELEASED TO
AESOP LEASING IN AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE LOAN

 

22

--------------------------------------------------------------------------------


 


AGREEMENT’S SHARE WITH RESPECT TO THE AESOP I OPERATING LEASE LOAN AGREEMENT AS
OF SUCH DATE TIMES (B) 100% MINUS THE LOAN PAYMENT ALLOCATION PERCENTAGE WITH
RESPECT TO THE AESOP I OPERATING LEASE LOAN AGREEMENT AS OF SUCH DATE TIMES (C)
THE AMOUNT OF ANY REMAINING FUNDS AND (Z) FOURTH, PAID TO AFC-II FOR ANY USE
PERMITTED BY THE RELATED DOCUMENTS INCLUDING TO MAKE LOANS UNDER THE LOAN
AGREEMENTS TO THE EXTENT THE BORROWERS HAVE REQUESTED LOANS THEREUNDER AND
ELIGIBLE VEHICLES ARE AVAILABLE FOR FINANCING THEREUNDER; PROVIDED, HOWEVER,
THAT IN THE CASE OF CLAUSES (X), (Y) AND (Z), THAT NO AMORTIZATION EVENT, SERIES
2003-5 ENHANCEMENT DEFICIENCY OR AESOP I OPERATING LEASE VEHICLE DEFICIENCY
WOULD RESULT THEREFROM OR EXIST IMMEDIATELY THEREAFTER.  UPON THE OCCURRENCE OF
AN AMORTIZATION EVENT, FUNDS ON DEPOSIT IN THE SERIES 2003-5 EXCESS COLLECTION
ACCOUNT WILL BE WITHDRAWN BY THE TRUSTEE, DEPOSITED IN THE SERIES 2003-5
COLLECTION ACCOUNT AND ALLOCATED AS PRINCIPAL COLLECTIONS TO REDUCE THE SERIES
2003-5 INVESTED AMOUNT ON THE IMMEDIATELY SUCCEEDING DISTRIBUTION DATE.


 


(F)                                    ALLOCATIONS FROM OTHER SERIES.  AMOUNTS
ALLOCATED TO OTHER SERIES OF NOTES THAT HAVE BEEN REALLOCATED BY AFC-II TO THE
SERIES 2003-5 NOTES (I) DURING THE SERIES 2003-5 REVOLVING PERIOD SHALL BE
ALLOCATED TO THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT AND APPLIED IN
ACCORDANCE WITH SECTION 2.2(E) AND (II) DURING THE SERIES 2003-5 AMORTIZATION
PERIOD SHALL BE ALLOCATED TO THE SERIES 2003-5 COLLECTION ACCOUNT AND APPLIED IN
ACCORDANCE WITH SECTION 2.2(B) OR 2.2(C), AS APPLICABLE, TO MAKE PRINCIPAL
PAYMENTS IN RESPECT OF THE SERIES 2003-5 NOTES.


 


(G)                                 PAST DUE RENT PAYMENTS.  NOTWITHSTANDING THE
FOREGOING, IF IN THE CASE OF SECTION 2.2(A) OR (B), AFTER THE OCCURRENCE OF A
SERIES 2003-5 LEASE PAYMENT DEFICIT, THE LESSEES SHALL MAKE PAYMENTS OF MONTHLY
BASE RENT OR OTHER AMOUNTS PAYABLE BY THE LESSEES UNDER THE LEASES ON OR PRIOR
TO THE FIFTH BUSINESS DAY AFTER THE OCCURRENCE OF SUCH SERIES 2003-5 LEASE
PAYMENT DEFICIT (A “PAST DUE RENT PAYMENT”), THE ADMINISTRATOR SHALL DIRECT THE
TRUSTEE IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO ALLOCATE TO THE
SERIES 2003-5 COLLECTION ACCOUNT AN AMOUNT EQUAL TO THE SERIES 2003-5 INVESTED
PERCENTAGE AS OF THE DATE OF THE OCCURRENCE OF SUCH SERIES 2003-5 LEASE PAYMENT
DEFICIT OF THE COLLECTIONS ATTRIBUTABLE TO SUCH PAST DUE RENT PAYMENT (THE
“SERIES 2003-5 PAST DUE RENT PAYMENT”).  THE ADMINISTRATOR SHALL INSTRUCT THE
TRUSTEE IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO WITHDRAW FROM THE
SERIES 2003-5 COLLECTION ACCOUNT AND APPLY THE SERIES 2003-5 PAST DUE RENT
PAYMENT IN THE FOLLOWING ORDER:


 

(I)                                     IF THE OCCURRENCE OF SUCH SERIES 2003-5
LEASE PAYMENT DEFICIT RESULTED IN ONE OR MORE LEASE DEFICIT DISBURSEMENTS BEING
MADE UNDER THE SERIES 2003-5 LETTERS OF CREDIT, PAY TO EACH SERIES 2003-5 LETTER
OF CREDIT PROVIDER WHO MADE SUCH A LEASE DEFICIT DISBURSEMENT FOR APPLICATION IN
ACCORDANCE WITH THE PROVISIONS OF THE APPLICABLE SERIES 2003-5 REIMBURSEMENT
AGREEMENT AN AMOUNT EQUAL TO THE LESSER OF (X) THE UNREIMBURSED AMOUNT OF SUCH
SERIES 2003-5 LETTER OF CREDIT PROVIDER’S LEASE DEFICIT DISBURSEMENT AND (Y)
SUCH SERIES 2003-5 LETTER OF CREDIT PROVIDER’S PRO RATA SHARE OF THE SERIES
2003-5 PAST DUE RENT PAYMENT;

 

(II)                                  IF THE OCCURRENCE OF SUCH SERIES 2003-5
LEASE PAYMENT DEFICIT RESULTED IN A WITHDRAWAL BEING MADE FROM THE SERIES 2003-5
CASH COLLATERAL

 

23

--------------------------------------------------------------------------------


 

ACCOUNT, DEPOSIT IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT AN AMOUNT EQUAL TO
THE LESSER OF (X) THE AMOUNT OF THE SERIES 2003-5 PAST DUE RENT PAYMENT
REMAINING AFTER ANY PAYMENT PURSUANT TO CLAUSE (I) ABOVE AND (Y) THE AMOUNT
WITHDRAWN FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT ON ACCOUNT OF SUCH
SERIES 2003-5 LEASE PAYMENT DEFICIT;

 

(III)                               IF THE OCCURRENCE OF SUCH SERIES 2003-5
LEASE PAYMENT DEFICIT RESULTED IN A WITHDRAWAL BEING MADE FROM THE SERIES 2003-5
RESERVE ACCOUNT PURSUANT TO SECTION 2.3(D), DEPOSIT IN THE SERIES 2003-5 RESERVE
ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF (X) THE AMOUNT OF THE SERIES 2003-5
PAST DUE RENT PAYMENT REMAINING AFTER ANY PAYMENTS PURSUANT TO CLAUSES (I) AND
(II) ABOVE AND (Y) THE EXCESS, IF ANY, OF THE SERIES 2003-5 REQUIRED RESERVE
ACCOUNT AMOUNT OVER THE SERIES 2003-5 AVAILABLE RESERVE ACCOUNT AMOUNT ON SUCH
DAY;

 

(IV)                              ALLOCATE TO THE SERIES 2003-5 ACCRUED INTEREST
ACCOUNT THE AMOUNT, IF ANY, BY WHICH THE SERIES 2003-5 LEASE INTEREST PAYMENT
DEFICIT, IF ANY, RELATING TO SUCH SERIES 2003-5 LEASE PAYMENT DEFICIT EXCEEDS
THE AMOUNT OF THE SERIES 2003-5 PAST DUE RENT PAYMENT APPLIED PURSUANT TO
CLAUSES (I), (II) AND (III) ABOVE; AND

 

(V)                                 TREAT THE REMAINING AMOUNT OF THE SERIES
2003-5 PAST DUE RENT PAYMENT AS PRINCIPAL COLLECTIONS ALLOCATED TO THE SERIES
2003-5 NOTES IN ACCORDANCE WITH SECTION 2.2(A)(II) OR 2.2(B)(II), AS THE CASE
MAY BE.

 


SECTION 2.3                                      PAYMENTS TO NOTEHOLDERS.  ON
EACH DETERMINATION DATE, AS PROVIDED BELOW, THE ADMINISTRATOR SHALL INSTRUCT THE
PAYING AGENT IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT TO WITHDRAW,
AND ON THE FOLLOWING DISTRIBUTION DATE THE PAYING AGENT, ACTING IN ACCORDANCE
WITH SUCH INSTRUCTIONS, SHALL WITHDRAW THE AMOUNTS REQUIRED TO BE WITHDRAWN FROM
THE COLLECTION ACCOUNT PURSUANT TO SECTION 2.3(A) BELOW IN RESPECT OF ALL FUNDS
AVAILABLE FROM SERIES 2003-5 INTEREST RATE CAP PROCEEDS AND INTEREST COLLECTIONS
PROCESSED SINCE THE PRECEDING DISTRIBUTION DATE AND ALLOCATED TO THE HOLDERS OF
THE SERIES 2003-5 NOTES.

 


(A)                                  NOTE INTEREST WITH RESPECT TO THE SERIES
2003-5 NOTES.  ON EACH DETERMINATION DATE, THE ADMINISTRATOR SHALL INSTRUCT THE
TRUSTEE AND THE PAYING AGENT IN WRITING PURSUANT TO THE ADMINISTRATION AGREEMENT
AS TO THE AMOUNT TO BE WITHDRAWN AND PAID PURSUANT TO SECTION 2.4 FROM THE
SERIES 2003-5 ACCRUED INTEREST ACCOUNT TO THE EXTENT FUNDS ARE ANTICIPATED TO BE
AVAILABLE FROM INTEREST COLLECTIONS ALLOCABLE TO THE SERIES 2003-5 NOTES AND THE
SERIES 2003-5 INTEREST RATE CAP PROCEEDS PROCESSED FROM BUT NOT INCLUDING THE
PRECEDING DISTRIBUTION DATE THROUGH THE SUCCEEDING DISTRIBUTION DATE IN RESPECT
OF (X) FIRST, AN AMOUNT EQUAL TO THE SERIES 2003-5 MONTHLY INTEREST FOR THE
SERIES 2003-5 INTEREST PERIOD ENDING ON THE DAY PRECEDING THE RELATED
DISTRIBUTION DATE, (Y) SECOND, AN AMOUNT EQUAL TO THE AMOUNT OF ANY UNPAID
SERIES 2003-5 SHORTFALL AS OF THE PRECEDING DISTRIBUTION DATE (TOGETHER WITH ANY
ACCRUED INTEREST ON SUCH SERIES 2003-5 SHORTFALL) AND (Z) THIRD, AN AMOUNT EQUAL
TO THE SURETY PROVIDER FEE FOR SUCH SERIES 2003-5 INTEREST PERIOD PLUS ANY
SURETY PROVIDER REIMBURSEMENT AMOUNTS THEN DUE AND OWING.  ON THE FOLLOWING
DISTRIBUTION DATE, THE TRUSTEE SHALL WITHDRAW THE AMOUNTS DESCRIBED IN THE FIRST
SENTENCE OF THIS SECTION 2.3(A) FROM THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT
AND DEPOSIT SUCH AMOUNTS IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT.

 

24

--------------------------------------------------------------------------------


 


(B)                                 LEASE PAYMENT DEFICIT NOTICE.  ON OR BEFORE
10:00 A.M. (NEW YORK CITY TIME) ON EACH DISTRIBUTION DATE, THE ADMINISTRATOR
SHALL NOTIFY THE TRUSTEE AND THE SURETY PROVIDER OF THE AMOUNT OF ANY SERIES
2003-5 LEASE PAYMENT DEFICIT, SUCH NOTIFICATION TO BE IN THE FORM OF EXHIBIT E
TO THIS SUPPLEMENT (EACH A “LEASE PAYMENT DEFICIT NOTICE”).


 


(C)                                  DRAWS ON SERIES 2003-5 LETTERS OF CREDIT
FOR SERIES 2003-5 LEASE INTEREST PAYMENT DEFICITS.  IF THE ADMINISTRATOR
DETERMINES ON ANY DISTRIBUTION DATE THAT THERE EXISTS A SERIES 2003-5 LEASE
INTEREST PAYMENT DEFICIT, THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN
WRITING TO DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT, IF ANY, AND, THE TRUSTEE
SHALL, BY 12:00 NOON (NEW YORK CITY TIME) ON SUCH DISTRIBUTION DATE DRAW AN
AMOUNT AS SET FORTH IN SUCH NOTICE EQUAL TO THE LEAST OF (I) SUCH SERIES 2003-5
LEASE INTEREST PAYMENT DEFICIT, (II) THE EXCESS, IF ANY, OF THE SUM OF THE
AMOUNTS DESCRIBED IN CLAUSES (X), (Y) AND (Z) OF SECTION 2.3(A) ABOVE ON SUCH
DISTRIBUTION DATE OVER THE AMOUNTS AVAILABLE FROM THE SERIES 2003-5 ACCRUED
INTEREST ACCOUNT AND (III) THE SERIES 2003-5 LETTER OF CREDIT LIQUIDITY AMOUNT
ON THE SERIES 2003-5 LETTERS OF CREDIT BY PRESENTING TO EACH SERIES 2003-5
LETTER OF CREDIT PROVIDER (WITH A COPY TO THE SURETY PROVIDER) A DRAFT
ACCOMPANIED BY A CERTIFICATE OF LEASE DEFICIT DEMAND AND SHALL CAUSE THE LEASE
DEFICIT DISBURSEMENTS TO BE DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT
ON SUCH DISTRIBUTION DATE; PROVIDED, HOWEVER, THAT IF THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT HAS BEEN ESTABLISHED AND FUNDED, THE TRUSTEE SHALL WITHDRAW
FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT AND DEPOSIT IN THE SERIES 2003-5
DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF (X) THE SERIES 2003-5 CASH
COLLATERAL PERCENTAGE ON SUCH DISTRIBUTION DATE OF THE LEAST OF THE AMOUNTS
DESCRIBED IN CLAUSES (I), (II) AND (III) ABOVE AND (Y) THE SERIES 2003-5
AVAILABLE CASH COLLATERAL ACCOUNT AMOUNT ON SUCH DISTRIBUTION DATE AND DRAW AN
AMOUNT EQUAL TO THE REMAINDER OF SUCH AMOUNT ON THE SERIES 2003-5 LETTERS OF
CREDIT.  DURING THE CONTINUANCE OF A SURETY DEFAULT, NO AMOUNTS IN RESPECT OF
THE SURETY PROVIDER FEE SHALL BE DRAWN ON THE SERIES 2003-5 LETTERS OF CREDIT.


 


(D)                                 WITHDRAWALS FROM SERIES 2003-5 RESERVE
ACCOUNT.  IF THE ADMINISTRATOR DETERMINES ON ANY DISTRIBUTION DATE THAT THE
AMOUNTS AVAILABLE FROM THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT PLUS THE
AMOUNT, IF ANY, TO BE DRAWN UNDER THE SERIES 2003-5 LETTERS OF CREDIT AND /OR
WITHDRAWN FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT PURSUANT TO
SECTION 2.3(C) ARE INSUFFICIENT TO PAY THE SUM OF THE AMOUNTS DESCRIBED IN
CLAUSES (X), (Y) AND (Z) OF SECTION 2.3(A) ABOVE ON SUCH DISTRIBUTION DATE, THE
ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN WRITING TO WITHDRAW FROM THE SERIES
2003-5 RESERVE ACCOUNT AND DEPOSIT IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT ON
SUCH DISTRIBUTION DATE AN AMOUNT EQUAL TO THE LESSER OF THE SERIES 2003-5
AVAILABLE RESERVE ACCOUNT AMOUNT AND SUCH INSUFFICIENCY.  DURING THE CONTINUANCE
OF A SURETY DEFAULT, NO AMOUNTS IN RESPECT OF THE SURETY PROVIDER FEE SHALL BE
WITHDRAWN FROM THE SERIES 2003-5 RESERVE ACCOUNT.  THE TRUSTEE SHALL WITHDRAW
SUCH AMOUNT FROM THE SERIES 2003-5 RESERVE ACCOUNT AND DEPOSIT SUCH AMOUNT IN
THE SERIES 2003-5 DISTRIBUTION ACCOUNT.


 


(E)                                  SURETY BOND.  IF THE ADMINISTRATOR
DETERMINES ON ANY DISTRIBUTION DATE THAT THE SUM OF THE AMOUNTS AVAILABLE FROM
THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT PLUS THE AMOUNT, IF ANY, TO BE DRAWN
UNDER THE SERIES 2003-5 LETTERS OF CREDIT AND/OR TO BE WITHDRAWN FROM THE SERIES
2003-5 CASH COLLATERAL ACCOUNT PURSUANT TO SECTION 2.3(C) ABOVE PLUS THE AMOUNT,
IF ANY, TO BE WITHDRAWN FROM THE SERIES 2003-5 RESERVE ACCOUNT PURSUANT TO
SECTION 2.3(D) ABOVE IS INSUFFICIENT TO PAY THE SERIES 2003-5 ADJUSTED MONTHLY
INTEREST FOR SUCH DISTRIBUTION DATE, THE ADMINISTRATOR SHALL INSTRUCT THE
TRUSTEE IN WRITING TO MAKE A DEMAND ON

 

25

--------------------------------------------------------------------------------


 

the Surety Bond and, upon receipt of such notice by the Trustee on or prior to
11:00 a.m. (New York City time) on such Distribution Date, the Trustee shall, by
12:00 noon (New York City time) on such Distribution Date, make a demand on the
Surety Bond in an amount equal to such insufficiency in accordance with the
terms thereof and shall cause the proceeds thereof to be deposited in the Series
2003-5 Distribution Account.


 


(F)                                    BALANCE.  ON OR PRIOR TO THE SECOND
BUSINESS DAY PRECEDING EACH DISTRIBUTION DATE, THE ADMINISTRATOR SHALL INSTRUCT
THE TRUSTEE AND THE PAYING AGENT IN WRITING PURSUANT TO THE ADMINISTRATION
AGREEMENT TO PAY THE BALANCE (AFTER MAKING THE PAYMENTS REQUIRED IN
SECTION 2.4), IF ANY, OF THE AMOUNTS AVAILABLE FROM THE SERIES 2003-5 ACCRUED
INTEREST ACCOUNT AND THE SERIES 2003-5 DISTRIBUTION ACCOUNT, PLUS THE AMOUNT, IF
ANY, DRAWN UNDER THE SERIES 2003-5 LETTERS OF CREDIT AND/OR WITHDRAWN FROM THE
SERIES 2003-5 CASH COLLATERAL ACCOUNT PURSUANT TO SECTION 2.3(C) PLUS THE
AMOUNT, IF ANY, WITHDRAWN FROM THE SERIES 2003-5 RESERVE ACCOUNT PURSUANT TO
SECTION 2.3(D) AS FOLLOWS:


 

(I)                                     ON EACH DISTRIBUTION DATE DURING THE
SERIES 2003-5 REVOLVING PERIOD OR A SERIES 2003-5 CONTROLLED AMORTIZATION
PERIOD, (1) FIRST, TO THE SURETY PROVIDER, IN AN AMOUNT EQUAL TO (X) THE SURETY
PROVIDER FEE FOR THE RELATED SERIES 2003-5 INTEREST PERIOD AND, WITHOUT
DUPLICATION, (Y) ANY SURETY PROVIDER REIMBURSEMENT AMOUNTS THEN DUE AND OWING,
(2) SECOND, TO THE ADMINISTRATOR, AN AMOUNT EQUAL TO THE SERIES 2003-5
PERCENTAGE AS OF THE BEGINNING OF SUCH SERIES 2003-5 INTEREST PERIOD OF THE
PORTION OF THE MONTHLY ADMINISTRATION FEE PAYABLE BY AFC-II (AS SPECIFIED IN
CLAUSE (III) OF THE DEFINITION THEREOF) FOR SUCH SERIES 2003-5 INTEREST PERIOD,
(3) THIRD, TO THE TRUSTEE, AN AMOUNT EQUAL TO THE SERIES 2003-5 PERCENTAGE AS OF
THE BEGINNING OF SUCH SERIES 2003-5 INTEREST PERIOD OF THE TRUSTEE’S FEES FOR
SUCH SERIES 2003-5 INTEREST PERIOD, (4) FOURTH, TO PAY ANY CARRYING CHARGES
(OTHER THAN CARRYING CHARGES PROVIDED FOR ABOVE) TO THE PERSONS TO WHOM SUCH
AMOUNTS ARE OWED, AN AMOUNT EQUAL TO THE SERIES 2003-5 PERCENTAGE AS OF THE
BEGINNING OF SUCH SERIES 2003-5 INTEREST PERIOD OF SUCH CARRYING CHARGES (OTHER
THAN CARRYING CHARGES PROVIDED FOR ABOVE) FOR SUCH SERIES 2003-5 INTEREST
PERIOD, (5) FIFTH, IF AFC-II IS REQUIRED TO REPLACE THE SERIES 2003-5 INTEREST
RATE CAP COUNTERPARTY PURSUANT TO SECTION 2.10(B), THE INITIAL PAYMENT, IF ANY,
TO BE MADE BY AFC-II TO THE REPLACEMENT SERIES 2003-5 INTEREST RATE CAP
COUNTERPARTY AND (6) SIXTH, THE BALANCE, IF ANY (“EXCESS COLLECTIONS”), SHALL BE
WITHDRAWN BY THE PAYING AGENT FROM THE SERIES 2003-5 COLLECTION ACCOUNT AND
DEPOSITED IN THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT; AND

 

(II)                                  ON EACH DISTRIBUTION DATE DURING THE
SERIES 2003-5 RAPID AMORTIZATION PERIOD, (1) FIRST, TO THE SURETY PROVIDER, IN
AN AMOUNT EQUAL TO (X) THE SURETY PROVIDER FEE FOR THE RELATED SERIES 2003-5
INTEREST PERIOD AND, WITHOUT DUPLICATION, (Y) ANY SURETY PROVIDER REIMBURSEMENT
AMOUNTS THEN DUE AND OWING, (2) SECOND, TO THE TRUSTEE, AN AMOUNT EQUAL TO THE
SERIES 2003-5 PERCENTAGE AS OF THE BEGINNING OF SUCH SERIES 2003-5 INTEREST
PERIOD OF THE TRUSTEE’S FEES FOR SUCH SERIES 2003-5 INTEREST PERIOD, (3) THIRD,
TO THE ADMINISTRATOR, AN AMOUNT EQUAL TO THE SERIES 2003-5 PERCENTAGE AS OF THE
BEGINNING OF SUCH SERIES 2003-5 INTEREST PERIOD OF THE PORTION OF THE MONTHLY
ADMINISTRATION FEE (AS SPECIFIED IN CLAUSE (III) OF THE DEFINITION THEREOF)
PAYABLE BY AFC-II FOR SUCH SERIES 2003-5 INTEREST PERIOD, (4) FOURTH, TO PAY ANY
CARRYING CHARGES (OTHER THAN CARRYING CHARGES PROVIDED FOR ABOVE) TO THE PERSONS
TO WHOM SUCH AMOUNTS ARE OWED, AN AMOUNT EQUAL TO THE SERIES 2003-5 PERCENTAGE
AS OF THE BEGINNING OF SUCH SERIES 2003-5 INTEREST

 

26

--------------------------------------------------------------------------------


 

PERIOD OF SUCH CARRYING CHARGES (OTHER THAN CARRYING CHARGES PROVIDED FOR ABOVE)
FOR SUCH SERIES 2003-5 INTEREST PERIOD, (5) FIFTH, IF AFC-II IS REQUIRED TO
REPLACE THE SERIES 2003-5 INTEREST RATE CAP COUNTERPARTY PURSUANT TO
SECTION 2.10(B), THE INITIAL PAYMENT, IF ANY, TO BE MADE BY AFC-II TO THE
REPLACEMENT SERIES 2003-5 INTEREST RATE CAP COUNTERPARTY AND (6) SIXTH, SO LONG
AS THE SERIES 2003-5 INVESTED AMOUNT IS GREATER THAN THE SERIES 2003-5 PRINCIPAL
ALLOCATIONS ON SUCH DISTRIBUTION DATE, AN AMOUNT EQUAL TO THE EXCESS OF THE
SERIES 2003-5 INVESTED AMOUNT OVER THE SERIES 2003-5 PRINCIPAL ALLOCATIONS ON
SUCH DISTRIBUTION DATE SHALL BE TREATED AS PRINCIPAL COLLECTIONS.

 


(G)                                 SHORTFALLS.  IF THE AMOUNTS DESCRIBED IN
SECTION 2.3 ARE INSUFFICIENT TO PAY THE SERIES 2003-5 MONTHLY INTEREST ON ANY
DISTRIBUTION DATE, PAYMENTS OF INTEREST TO THE SERIES 2003-5 NOTEHOLDERS WILL BE
REDUCED ON A PRO RATA BASIS BY THE AMOUNT OF SUCH DEFICIENCY.  THE AGGREGATE
AMOUNT, IF ANY, OF SUCH DEFICIENCY ON ANY DISTRIBUTION DATE SHALL BE REFERRED TO
AS THE “SERIES 2003-5 SHORTFALL.”  INTEREST SHALL ACCRUE ON THE PORTION OF THE
SERIES 2003-5 SHORTFALL ALLOCABLE TO THE CLASS A-1 NOTES AT THE CLASS A-1 NOTE
RATE AND ON THE PORTION OF THE SERIES 2003-5 SHORTFALL ALLOCABLE TO THE CLASS
A-2 NOTES AT THE CLASS A-2 NOTE RATE.


 


(H)                                 LISTING INFORMATION REQUIREMENT.  FROM THE
TIME OF THE ADMINISTRATOR’S WRITTEN NOTICE TO THE TRUSTEE THAT THE CLASS A-2
NOTES ARE LISTED ON THE LUXEMBOURG STOCK EXCHANGE UNTIL THE ADMINISTRATOR SHALL
GIVE THE TRUSTEE WRITTEN NOTICE THAT THE CLASS A-2 NOTES ARE NOT LISTED ON THE
LUXEMBOURG STOCK EXCHANGE, THE TRUSTEE SHALL, OR SHALL INSTRUCT THE PAYING AGENT
TO, CAUSE THE CLASS A-2 NOTE RATE FOR THE NEXT SUCCEEDING SERIES 2003-5 INTEREST
PERIOD, THE NUMBER OF DAYS IN SUCH SERIES 2003-5 INTEREST PERIOD, THE
DISTRIBUTION DATE FOR SUCH SERIES 2003-5 INTEREST PERIOD AND THE AMOUNT OF
INTEREST PAYABLE ON THE CLASS A-2 NOTES ON SUCH DISTRIBUTION DATE TO BE (A)
COMMUNICATED TO DTC, EUROCLEAR, CLEARSTREAM, THE PAYING AGENT IN LUXEMBOURG AND
THE LUXEMBOURG STOCK EXCHANGE NO LATER THAN 11:00 A.M. (LONDON TIME) ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING EACH LIBOR DETERMINATION DATE AND (B)
PUBLISHED IN THE AUTHORIZED NEWSPAPER AS SOON AS POSSIBLE AFTER ITS
DETERMINATION.


 


SECTION 2.4                                      PAYMENT OF NOTE INTEREST.  ON
EACH DISTRIBUTION DATE, SUBJECT TO SECTION 9.8 OF THE BASE INDENTURE, THE PAYING
AGENT SHALL, IN ACCORDANCE WITH SECTION 6.1 OF THE BASE INDENTURE, PAY TO THE
SERIES 2003-5 NOTEHOLDERS FROM THE SERIES 2003-5 DISTRIBUTION ACCOUNT THE AMOUNT
DUE TO THE SERIES 2003-5 NOTEHOLDERS DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION
ACCOUNT PURSUANT TO SECTION 2.3.

 


SECTION 2.5                                      PAYMENT OF NOTE PRINCIPAL. 
(A)  MONTHLY PAYMENTS DURING CONTROLLED AMORTIZATION PERIOD OR RAPID
AMORTIZATION PERIOD.  COMMENCING ON THE SECOND DETERMINATION DATE DURING THE
CLASS A-1 CONTROLLED AMORTIZATION PERIOD OR THE CLASS A-2 CONTROLLED
AMORTIZATION PERIOD, AS THE CASE MAY BE, OR THE FIRST DETERMINATION DATE AFTER
THE COMMENCEMENT OF THE SERIES 2003-5 RAPID AMORTIZATION PERIOD, THE
ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE AND THE PAYING AGENT IN WRITING
PURSUANT TO THE ADMINISTRATION AGREEMENT AND IN ACCORDANCE WITH THIS SECTION 2.5
AS TO (I) THE AMOUNT ALLOCATED TO THE SERIES 2003-5 NOTES DURING THE RELATED
MONTH PURSUANT TO SECTION 2.2(B)(II), (C)(II) OR (D)(II), AS THE CASE MAY BE,
(II) ANY AMOUNTS TO BE DRAWN ON THE SERIES 2003-5 DEMAND NOTES AND/OR ON THE
SERIES 2003-5 LETTERS OF CREDIT (OR WITHDRAWN FROM THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT), (III) ANY AMOUNTS TO BE WITHDRAWN FROM THE SERIES 2003-5
RESERVE ACCOUNT AND DEPOSITED INTO THE SERIES 2003-5 DISTRIBUTION ACCOUNT AND
(IV) THE AMOUNT OF ANY DEMAND ON THE SURETY BOND IN ACCORDANCE WITH

 

27

--------------------------------------------------------------------------------


 

the terms thereof.  On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2003-5 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, from the Series 2003-5 Collection Account and deposit such
amount in the Series 2003-5 Distribution Account, to be paid to the holders of
the Series 2003-5 Notes.

 


(B)                                 PRINCIPAL DRAWS ON SERIES 2003-5 LETTERS OF
CREDIT.  IF THE ADMINISTRATOR DETERMINES ON ANY DISTRIBUTION DATE DURING THE
SERIES 2003-5 RAPID AMORTIZATION PERIOD THAT THERE EXISTS A SERIES 2003-5 LEASE
PRINCIPAL PAYMENT DEFICIT, THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN
WRITING TO DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT, IF ANY, AS PROVIDED
BELOW; PROVIDED, HOWEVER, THAT THE ADMINISTRATOR SHALL NOT INSTRUCT THE TRUSTEE
TO DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT IN RESPECT OF A SERIES 2003-5
LEASE PRINCIPAL PAYMENT DEFICIT ON OR AFTER THE DATE OF THE FILING BY ANY OF THE
LESSEES OF A PETITION FOR RELIEF UNDER CHAPTER 11 OF THE BANKRUPTCY CODE UNLESS
AND UNTIL THE DATE ON WHICH EACH OF THE LESSEES SHALL HAVE RESUMED MAKING ALL
PAYMENTS OF THE PORTION OF MONTHLY BASE RENT RELATING TO LOAN INTEREST REQUIRED
TO BE MADE UNDER THE AESOP I OPERATING LEASE.  UPON RECEIPT OF A NOTICE BY THE
TRUSTEE FROM THE ADMINISTRATOR IN RESPECT OF A SERIES 2003-5 LEASE PRINCIPAL
PAYMENT DEFICIT ON OR PRIOR TO 11:00 A.M. (NEW YORK CITY TIME) ON A DISTRIBUTION
DATE, THE TRUSTEE SHALL, BY 12:00 NOON (NEW YORK CITY TIME) ON SUCH DISTRIBUTION
DATE DRAW AN AMOUNT AS SET FORTH IN SUCH NOTICE EQUAL TO THE LESSER OF (I) SUCH
SERIES 2003-5 LEASE PRINCIPAL PAYMENT DEFICIT AND (II) THE SERIES 2003-5 LETTER
OF CREDIT LIQUIDITY AMOUNT ON THE SERIES 2003-5 LETTERS OF CREDIT BY PRESENTING
TO EACH SERIES 2003-5 LETTER OF CREDIT PROVIDER A DRAFT ACCOMPANIED BY A
CERTIFICATE OF LEASE DEFICIT DEMAND AND SHALL CAUSE THE LEASE DEFICIT
DISBURSEMENTS TO BE DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT ON SUCH
DISTRIBUTION DATE; PROVIDED, HOWEVER, THAT IF THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT HAS BEEN ESTABLISHED AND FUNDED, THE TRUSTEE SHALL WITHDRAW FROM THE
SERIES 2003-5 CASH COLLATERAL ACCOUNT AND DEPOSIT IN THE SERIES 2003-5
DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF (X) THE SERIES 2003-5 CASH
COLLATERAL PERCENTAGE ON SUCH DISTRIBUTION DATE OF THE SERIES 2003-5 LEASE
PRINCIPAL PAYMENT DEFICIT AND (Y) THE SERIES 2003-5 AVAILABLE CASH COLLATERAL
ACCOUNT AMOUNT ON SUCH DISTRIBUTION DATE AND DRAW AN AMOUNT EQUAL TO THE
REMAINDER OF SUCH AMOUNT ON THE SERIES 2003-5 LETTERS OF CREDIT.


 


(C)                                  FINAL DISTRIBUTION DATE.  THE ENTIRE CLASS
A-1 INVESTED AMOUNT SHALL BE DUE AND PAYABLE ON THE CLASS A-1 FINAL DISTRIBUTION
DATE, AND THE ENTIRE CLASS A-2 INVESTED AMOUNT SHALL BE DUE AND PAYABLE ON THE
CLASS A-2 FINAL DISTRIBUTION DATE.  IN CONNECTION THEREWITH:


 

(I)                                     DEMAND NOTE DRAW.  IF THE AMOUNT TO BE
DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT IN ACCORDANCE WITH
SECTION 2.5(A) TOGETHER WITH ANY AMOUNTS TO BE DEPOSITED THEREIN IN ACCORDANCE
WITH SECTION 2.5(B) ALLOCABLE TO THE CLASS A-1 NOTES ON THE CLASS A-1 FINAL
DISTRIBUTION DATE OR THE CLASS A-2 NOTES ON THE CLASS A-2 FINAL DISTRIBUTION
DATE, AS THE CASE MAY BE, IS LESS THAN THE CLASS A-1 INVESTED AMOUNT OR THE
CLASS A-2 INVESTED AMOUNT, AS THE CASE MAY BE, AND THERE ARE ANY SERIES 2003-5
LETTERS OF CREDIT ON SUCH DATE, THEN, PRIOR TO 10:00 A.M. (NEW YORK CITY TIME)
ON THE SECOND BUSINESS DAY PRIOR TO SUCH SERIES 2003-5 FINAL DISTRIBUTION DATE,
THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN WRITING (WITH A COPY TO THE
SURETY PROVIDER) TO MAKE A DEMAND (A “DEMAND NOTICE”) SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT F ON THE DEMAND NOTE ISSUERS FOR PAYMENT UNDER THE
SERIES 2003-5 DEMAND NOTES IN AN AMOUNT EQUAL TO

 

28

--------------------------------------------------------------------------------


 

THE LESSER OF (I) SUCH INSUFFICIENCY AND (II) THE SERIES 2003-5 LETTER OF CREDIT
AMOUNT.  THE TRUSTEE SHALL, PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE
SECOND BUSINESS DAY PRECEDING SUCH SERIES 2003-5 FINAL DISTRIBUTION DATE,
DELIVER SUCH DEMAND NOTICE TO THE DEMAND NOTE ISSUERS; PROVIDED, HOWEVER, THAT
IF AN EVENT OF BANKRUPTCY (OR THE OCCURRENCE OF AN EVENT DESCRIBED IN CLAUSE (A)
OF THE DEFINITION THEREOF, WITHOUT THE LAPSE OF A PERIOD OF SIXTY (60)
CONSECUTIVE DAYS) WITH RESPECT TO A DEMAND NOTE ISSUER SHALL HAVE OCCURRED AND
BE CONTINUING, THE TRUSTEE SHALL NOT BE REQUIRED TO DELIVER SUCH DEMAND NOTICE
TO SUCH DEMAND NOTE ISSUER.  THE TRUSTEE SHALL CAUSE THE PROCEEDS OF ANY DEMAND
ON THE SERIES 2003-5 DEMAND NOTES TO BE DEPOSITED INTO THE SERIES 2003-5
DISTRIBUTION ACCOUNT.

 

(II)                                  LETTER OF CREDIT DRAW.  IN THE EVENT THAT
EITHER (X) ON OR PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY
IMMEDIATELY PRECEDING ANY DISTRIBUTION DATE NEXT SUCCEEDING ANY DATE ON WHICH A
DEMAND NOTICE HAS BEEN TRANSMITTED BY THE TRUSTEE TO THE DEMAND NOTE ISSUERS
PURSUANT TO CLAUSE (I) OF THIS SECTION 2.5(C), ANY DEMAND NOTE ISSUER SHALL HAVE
FAILED TO PAY TO THE TRUSTEE OR DEPOSIT INTO THE SERIES 2003-5 DISTRIBUTION
ACCOUNT THE AMOUNT SPECIFIED IN SUCH DEMAND NOTICE IN WHOLE OR IN PART OR (Y)
DUE TO THE OCCURRENCE OF AN EVENT OF BANKRUPTCY (OR THE OCCURRENCE OF AN EVENT
DESCRIBED IN CLAUSE (A) OF THE DEFINITION THEREOF, WITHOUT THE LAPSE OF A PERIOD
OF SIXTY (60) CONSECUTIVE DAYS) WITH RESPECT TO ONE OR MORE OF THE DEMAND NOTE
ISSUERS, THE TRUSTEE SHALL NOT HAVE DELIVERED SUCH DEMAND NOTICE TO ANY DEMAND
NOTE ISSUER ON THE SECOND BUSINESS DAY PRECEDING SUCH SERIES 2003-5 FINAL
DISTRIBUTION DATE, THEN, IN THE CASE OF (X) OR (Y) THE TRUSTEE SHALL DRAW ON THE
SERIES 2003-5 LETTERS OF CREDIT BY 12:00 NOON (NEW YORK CITY TIME) ON SUCH
BUSINESS DAY AN AMOUNT EQUAL TO THE LESSER OF (A) THE AMOUNT THAT THE DEMAND
NOTE ISSUERS FAILED TO PAY UNDER THE SERIES 2003-5 DEMAND NOTES (OR, THE AMOUNT
THAT THE TRUSTEE FAILED TO DEMAND FOR PAYMENT THEREUNDER) AND (B) THE SERIES
2003-5 LETTER OF CREDIT AMOUNT ON SUCH BUSINESS DAY BY PRESENTING TO EACH SERIES
2003-5 LETTER OF CREDIT PROVIDER (WITH A COPY TO THE SURETY PROVIDER) A DRAFT
ACCOMPANIED BY A CERTIFICATE OF UNPAID DEMAND NOTE DEMAND; PROVIDED, HOWEVER,
THAT IF THE SERIES 2003-5 CASH COLLATERAL ACCOUNT HAS BEEN ESTABLISHED AND
FUNDED, THE TRUSTEE SHALL WITHDRAW FROM THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT AND DEPOSIT IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO
THE LESSER OF (X) THE SERIES 2003-5 CASH COLLATERAL PERCENTAGE ON SUCH BUSINESS
DAY OF THE AMOUNT THAT THE DEMAND NOTE ISSUERS FAILED TO PAY UNDER THE SERIES
2003-5 DEMAND NOTES (OR, THE AMOUNT THAT THE TRUSTEE FAILED TO DEMAND FOR
PAYMENT THEREUNDER) AND (Y) THE SERIES 2003-5 AVAILABLE CASH COLLATERAL ACCOUNT
AMOUNT ON SUCH BUSINESS DAY AND DRAW AN AMOUNT EQUAL TO THE REMAINDER OF THE
AMOUNT THAT THE DEMAND NOTE ISSUERS FAILED TO PAY UNDER THE SERIES 2003-5 DEMAND
NOTES (OR, THE AMOUNT THAT THE TRUSTEE FAILED TO DEMAND FOR PAYMENT THEREUNDER)
ON THE SERIES 2003-5 LETTERS OF CREDIT.  THE TRUSTEE SHALL DEPOSIT, OR CAUSE THE
DEPOSIT OF, THE PROCEEDS OF ANY DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT AND
THE PROCEEDS OF ANY WITHDRAWAL FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT TO
BE DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT.

 

(III)                               RESERVE ACCOUNT WITHDRAWAL.  IF, AFTER
GIVING EFFECT TO THE DEPOSIT INTO THE SERIES 2003-5 DISTRIBUTION ACCOUNT OF THE
AMOUNT TO BE DEPOSITED IN ACCORDANCE WITH SECTION 2.5(A) AND THE AMOUNTS
DESCRIBED IN CLAUSES (I) AND (II) OF THIS SECTION 2.5(C), THE AMOUNT TO BE
DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT WITH RESPECT TO A SERIES

 

29

--------------------------------------------------------------------------------


 

2003-5 FINAL DISTRIBUTION DATE IS OR WILL BE LESS THAN THE CLASS A-1 INVESTED
AMOUNT OR THE CLASS A-2 INVESTED AMOUNT, AS THE CASE MAY BE, THEN, PRIOR TO
12:00 NOON (NEW YORK CITY TIME) ON THE SECOND BUSINESS DAY PRIOR TO SUCH SERIES
2003-5 FINAL DISTRIBUTION DATE, THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN
WRITING TO WITHDRAW FROM THE SERIES 2003-5 RESERVE ACCOUNT, AN AMOUNT EQUAL TO
THE LESSER OF THE SERIES 2003-5 AVAILABLE RESERVE ACCOUNT AMOUNT AND SUCH
REMAINING INSUFFICIENCY AND DEPOSIT IT IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT
ON SUCH SERIES 2003-5 FINAL DISTRIBUTION DATE.

 

(IV)                              DEMAND ON SURETY BOND.  IF AFTER GIVING EFFECT
TO THE DEPOSIT INTO THE SERIES 2003-5 DISTRIBUTION ACCOUNT OF THE AMOUNT TO BE
DEPOSITED IN ACCORDANCE WITH SECTION 2.5(A) AND ALL OTHER AMOUNTS DESCRIBED IN
CLAUSES (I), (II) AND (III) OF THIS SECTION 2.5(C), THE AMOUNT TO BE DEPOSITED
IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT WITH RESPECT TO SUCH SERIES 2003-5
FINAL DISTRIBUTION DATE IS OR WILL BE LESS THAN THE CLASS A-1 OUTSTANDING
PRINCIPAL AMOUNT OR THE CLASS A-2 OUTSTANDING PRINCIPAL AMOUNT, AS THE CASE MAY
BE, THEN THE TRUSTEE SHALL MAKE A DEMAND ON THE SURETY BOND BY 12:00 P.M. (NEW
YORK CITY TIME) ON THE SECOND BUSINESS DAY PRECEDING SUCH DISTRIBUTION DATE IN
AN AMOUNT EQUAL TO SUCH INSUFFICIENCY IN ACCORDANCE WITH THE TERMS THEREOF AND
SHALL CAUSE THE PROCEEDS THEREOF TO BE DEPOSITED IN THE SERIES 2003-5
DISTRIBUTION ACCOUNT.

 


(D)                                 PRINCIPAL DEFICIT AMOUNT.  ON EACH
DISTRIBUTION DATE, OTHER THAN THE CLASS A-1 FINAL DISTRIBUTION DATE AND THE
CLASS A-2 FINAL DISTRIBUTION DATE, ON WHICH THE PRINCIPAL DEFICIT AMOUNT IS
GREATER THAN ZERO, AMOUNTS SHALL BE TRANSFERRED TO THE SERIES 2003-5
DISTRIBUTION ACCOUNT AS FOLLOWS:


 

(I)                                     DEMAND NOTE DRAW.  IF ON ANY
DETERMINATION DATE, THE ADMINISTRATOR DETERMINES THAT THE PRINCIPAL DEFICIT
AMOUNT WITH RESPECT TO THE NEXT SUCCEEDING DISTRIBUTION DATE WILL BE GREATER
THAN ZERO AND THERE ARE ANY SERIES 2003-5 LETTERS OF CREDIT ON SUCH DATE, PRIOR
TO 10:00 A.M. (NEW YORK CITY TIME) ON THE SECOND BUSINESS DAY PRIOR TO SUCH
DISTRIBUTION DATE, THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE IN WRITING (WITH
A COPY TO THE SURETY PROVIDER) TO DELIVER A DEMAND NOTICE TO THE DEMAND NOTE
ISSUERS DEMANDING PAYMENT OF AN AMOUNT EQUAL TO THE LESSER OF (A) THE PRINCIPAL
DEFICIT AMOUNT AND (B) THE SERIES 2003-5 LETTER OF CREDIT AMOUNT.  THE TRUSTEE
SHALL, PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE SECOND BUSINESS DAY
PRECEDING SUCH DISTRIBUTION DATE, DELIVER SUCH DEMAND NOTICE TO THE DEMAND NOTE
ISSUERS; PROVIDED, HOWEVER, THAT IF AN EVENT OF BANKRUPTCY (OR THE OCCURRENCE OF
AN EVENT DESCRIBED IN CLAUSE (A) OF THE DEFINITION THEREOF, WITHOUT THE LAPSE OF
A PERIOD OF SIXTY (60) CONSECUTIVE DAYS) WITH RESPECT TO A DEMAND NOTE ISSUER
SHALL HAVE OCCURRED AND BE CONTINUING, THE TRUSTEE SHALL NOT BE REQUIRED TO
DELIVER SUCH DEMAND NOTICE TO SUCH DEMAND NOTE ISSUER.  THE TRUSTEE SHALL CAUSE
THE PROCEEDS OF ANY DEMAND ON THE SERIES 2003-5 DEMAND NOTE TO BE DEPOSITED INTO
THE SERIES 2003-5 DISTRIBUTION ACCOUNT.

 

(II)                                  LETTER OF CREDIT DRAW.  IN THE EVENT THAT
EITHER (X) ON OR PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY
PRIOR TO SUCH DISTRIBUTION DATE, ANY DEMAND NOTE ISSUER SHALL HAVE FAILED TO PAY
TO THE TRUSTEE OR DEPOSIT INTO THE SERIES 2003-5 DISTRIBUTION ACCOUNT THE AMOUNT
SPECIFIED IN SUCH DEMAND NOTICE IN WHOLE OR IN PART OR (Y) DUE TO THE OCCURRENCE
OF AN EVENT OF BANKRUPTCY (OR THE OCCURRENCE OF AN EVENT DESCRIBED IN CLAUSE (A)
OF THE DEFINITION THEREOF, WITHOUT THE LAPSE OF A PERIOD OF SIXTY (60)

 

30

--------------------------------------------------------------------------------


 

CONSECUTIVE DAYS) WITH RESPECT TO ANY DEMAND NOTE ISSUER, THE TRUSTEE SHALL NOT
HAVE DELIVERED SUCH DEMAND NOTICE TO ANY DEMAND NOTE ISSUER ON THE SECOND
BUSINESS DAY PRECEDING SUCH DISTRIBUTION DATE, THEN, IN THE CASE OF (X) OR (Y)
THE TRUSTEE SHALL ON SUCH BUSINESS DAY DRAW ON THE SERIES 2003-5 LETTERS OF
CREDIT AN AMOUNT EQUAL TO THE LESSER OF (I) SERIES 2003-5 LETTER OF CREDIT
AMOUNT AND (II) THE AGGREGATE AMOUNT THAT THE DEMAND NOTE ISSUERS FAILED TO PAY
UNDER THE SERIES 2003-5 DEMAND NOTES (OR, THE AMOUNT THAT THE TRUSTEE FAILED TO
DEMAND FOR PAYMENT THEREUNDER) BY PRESENTING TO EACH SERIES 2003-5 LETTER OF
CREDIT PROVIDER (WITH A COPY TO THE SURETY PROVIDER) A DRAFT ACCOMPANIED BY A
CERTIFICATE OF UNPAID DEMAND NOTE DEMAND; PROVIDED, HOWEVER, THAT IF THE SERIES
2003-5 CASH COLLATERAL ACCOUNT HAS BEEN ESTABLISHED AND FUNDED, THE TRUSTEE
SHALL WITHDRAW FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT AND DEPOSIT IN THE
SERIES 2003-5 DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF (X) THE
SERIES 2003-5 CASH COLLATERAL PERCENTAGE ON SUCH BUSINESS DAY OF THE AGGREGATE
AMOUNT THAT THE DEMAND NOTE ISSUERS FAILED TO PAY UNDER THE SERIES 2003-5 DEMAND
NOTES (OR, THE AMOUNT THAT THE TRUSTEE FAILED TO DEMAND FOR PAYMENT THEREUNDER)
AND (Y) THE SERIES 2003-5 AVAILABLE CASH COLLATERAL ACCOUNT AMOUNT ON SUCH
BUSINESS DAY AND DRAW AN AMOUNT EQUAL TO THE REMAINDER OF THE AGGREGATE AMOUNT
THAT THE DEMAND NOTE ISSUERS FAILED TO PAY UNDER THE SERIES 2003-5 DEMAND NOTES
(OR, THE AMOUNT THAT THE TRUSTEE FAILED TO DEMAND FOR PAYMENT THEREUNDER) ON THE
SERIES 2003-5 LETTERS OF CREDIT.  THE TRUSTEE SHALL DEPOSIT INTO, OR CAUSE THE
DEPOSIT OF, THE PROCEEDS OF ANY DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT AND
THE PROCEEDS OF ANY WITHDRAWAL FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT TO
BE DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT.

 

(III)                               RESERVE ACCOUNT WITHDRAWAL.  IF THE SERIES
2003-5 LETTER OF CREDIT AMOUNT WILL BE LESS THAN THE PRINCIPAL DEFICIT AMOUNT ON
ANY DISTRIBUTION DATE, THEN, PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE
SECOND BUSINESS DAY PRIOR TO SUCH DISTRIBUTION DATE, THE ADMINISTRATOR SHALL
INSTRUCT THE TRUSTEE IN WRITING TO WITHDRAW FROM THE SERIES 2003-5 RESERVE
ACCOUNT, AN AMOUNT EQUAL TO THE LESSER OF (X) THE SERIES 2003-5 AVAILABLE
RESERVE ACCOUNT AMOUNT AND (Y) THE AMOUNT BY WHICH THE PRINCIPAL DEFICIT AMOUNT
EXCEEDS THE AMOUNTS TO BE DEPOSITED IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT IN
ACCORDANCE WITH CLAUSES (I) AND (II) OF THIS SECTION 2.5(D) AND DEPOSIT IT IN
THE SERIES 2003-5 DISTRIBUTION ACCOUNT ON SUCH DISTRIBUTION DATE.

 

(IV)                              DEMAND ON SURETY BOND.  IF THE SUM OF THE
SERIES 2003-5 LETTER OF CREDIT AMOUNT AND THE SERIES 2003-5 AVAILABLE RESERVE
ACCOUNT AMOUNT WILL BE LESS THAN THE PRINCIPAL DEFICIT AMOUNT ON ANY
DISTRIBUTION DATE, THEN THE TRUSTEE SHALL MAKE A DEMAND ON THE SURETY BOND BY
12:00 NOON (NEW YORK CITY TIME) ON THE SECOND BUSINESS DAY PRECEDING SUCH
DISTRIBUTION DATE IN AN AMOUNT EQUAL TO THE INSURED PRINCIPAL DEFICIT AMOUNT AND
SHALL CAUSE THE PROCEEDS THEREOF TO BE DEPOSITED IN THE SERIES 2003-5
DISTRIBUTION ACCOUNT.

 


(E)                                  DISTRIBUTION.  ON EACH DISTRIBUTION DATE
OCCURRING ON OR AFTER THE DATE A WITHDRAWAL IS MADE FROM THE SERIES 2003-5
COLLECTION ACCOUNT PURSUANT TO SECTION 2.5(A) OR AMOUNTS ARE DEPOSITED IN THE
SERIES 2003-5 DISTRIBUTION ACCOUNT PURSUANT TO SECTION 2.5(B), (C) OR (D) THE
PAYING AGENT SHALL, IN ACCORDANCE WITH SECTION 6.1 OF THE BASE INDENTURE, PAY
PRO RATA TO EACH CLASS A-1 NOTEHOLDER OR CLASS A-2 NOTEHOLDER, AS APPLICABLE,
FROM THE SERIES 2003-5 DISTRIBUTION ACCOUNT THE AMOUNT DEPOSITED THEREIN
PURSUANT TO SECTION 2.5(A), (B), (C) OR (D), TO

 

31

--------------------------------------------------------------------------------


 

the extent necessary to pay the Class A-1 Controlled Amortization Amount during
the Class A-1 Controlled Amortization Period or the Class A-2 Controlled
Amortization Amount during the Class A-2 Controlled Amortization Period, as the
case may be, or to the extent necessary to pay the Class A-1 Invested Amount and
the Class A-2 Invested Amount during the Series 2003-5 Rapid Amortization
Period.


 


SECTION 2.6                                      ADMINISTRATOR’S FAILURE TO
INSTRUCT THE TRUSTEE TO MAKE A DEPOSIT OR PAYMENT.  IF THE ADMINISTRATOR FAILS
TO GIVE NOTICE OR INSTRUCTIONS TO MAKE ANY PAYMENT FROM OR DEPOSIT INTO THE
COLLECTION ACCOUNT REQUIRED TO BE GIVEN BY THE ADMINISTRATOR, AT THE TIME
SPECIFIED IN THE ADMINISTRATION AGREEMENT OR ANY OTHER RELATED DOCUMENT
(INCLUDING APPLICABLE GRACE PERIODS), THE TRUSTEE SHALL MAKE SUCH PAYMENT OR
DEPOSIT INTO OR FROM THE COLLECTION ACCOUNT WITHOUT SUCH NOTICE OR INSTRUCTION
FROM THE ADMINISTRATOR, PROVIDED THAT THE ADMINISTRATOR, UPON REQUEST OF THE
TRUSTEE, PROMPTLY PROVIDES THE TRUSTEE WITH ALL INFORMATION NECESSARY TO ALLOW
THE TRUSTEE TO MAKE SUCH A PAYMENT OR DEPOSIT.  WHEN ANY PAYMENT OR DEPOSIT
HEREUNDER OR UNDER ANY OTHER RELATED DOCUMENT IS REQUIRED TO BE MADE BY THE
TRUSTEE OR THE PAYING AGENT AT OR PRIOR TO A SPECIFIED TIME, THE ADMINISTRATOR
SHALL DELIVER ANY APPLICABLE WRITTEN INSTRUCTIONS WITH RESPECT THERETO
REASONABLY IN ADVANCE OF SUCH SPECIFIED TIME.

 


SECTION 2.7                                      SERIES-2003-5 RESERVE ACCOUNT. 
(A)  ESTABLISHMENT OF SERIES 2003-5 RESERVE ACCOUNT.  AFC-II SHALL ESTABLISH AND
MAINTAIN IN THE NAME OF THE SERIES 2003-5 AGENT FOR THE BENEFIT OF THE SERIES
2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, OR CAUSE TO BE ESTABLISHED AND
MAINTAINED, AN ACCOUNT (THE “SERIES 2003-5 RESERVE ACCOUNT”), BEARING A
DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE
BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER.  THE SERIES
2003-5 RESERVE ACCOUNT SHALL BE MAINTAINED (I) WITH A QUALIFIED INSTITUTION, OR
(II) AS A SEGREGATED TRUST ACCOUNT WITH THE CORPORATE TRUST DEPARTMENT OF A
DEPOSITORY INSTITUTION OR TRUST COMPANY HAVING CORPORATE TRUST POWERS AND ACTING
AS TRUSTEE FOR FUNDS DEPOSITED IN THE SERIES 2003-5 RESERVE ACCOUNT; PROVIDED
THAT, IF AT ANY TIME SUCH QUALIFIED INSTITUTION IS NO LONGER A QUALIFIED
INSTITUTION OR THE CREDIT RATING OF ANY SECURITIES ISSUED BY SUCH DEPOSITARY
INSTITUTION OR TRUST COMPANY SHALL BE REDUCED TO BELOW “BBB-” BY STANDARD &
POOR’S OR “BAA2” BY MOODY’S, THEN AFC-II SHALL, WITHIN THIRTY (30) DAYS OF SUCH
REDUCTION, ESTABLISH A NEW SERIES 2003-5 RESERVE ACCOUNT WITH A NEW QUALIFIED
INSTITUTION.  IF THE SERIES 2003-5 RESERVE ACCOUNT IS NOT MAINTAINED IN
ACCORDANCE WITH THE PREVIOUS SENTENCE, AFC-II SHALL ESTABLISH A NEW SERIES
2003-5 RESERVE ACCOUNT, WITHIN TEN (10) BUSINESS DAYS AFTER OBTAINING KNOWLEDGE
OF SUCH FACT, WHICH COMPLIES WITH SUCH SENTENCE, AND SHALL INSTRUCT THE SERIES
2003-5 AGENT IN WRITING TO TRANSFER ALL CASH AND INVESTMENTS FROM THE
NON-QUALIFYING SERIES 2003-5 RESERVE ACCOUNT INTO THE NEW SERIES 2003-5 RESERVE
ACCOUNT.  INITIALLY, THE SERIES 2003-5 RESERVE ACCOUNT WILL BE ESTABLISHED WITH
THE BANK OF NEW YORK.

 


(B)                                 ADMINISTRATION OF THE SERIES 2003-5 RESERVE
ACCOUNT.  THE ADMINISTRATOR MAY INSTRUCT THE INSTITUTION MAINTAINING THE SERIES
2003-5 RESERVE ACCOUNT TO INVEST FUNDS ON DEPOSIT IN THE SERIES 2003-5 RESERVE
ACCOUNT FROM TIME TO TIME IN PERMITTED INVESTMENTS; PROVIDED, HOWEVER, THAT ANY
SUCH INVESTMENT SHALL MATURE NOT LATER THAN THE BUSINESS DAY PRIOR TO THE
DISTRIBUTION DATE FOLLOWING THE DATE ON WHICH SUCH FUNDS WERE RECEIVED, UNLESS
ANY PERMITTED INVESTMENT HELD IN THE SERIES 2003-5 RESERVE ACCOUNT IS HELD WITH
THE PAYING AGENT, THEN SUCH INVESTMENT MAY MATURE ON SUCH DISTRIBUTION DATE AND
SUCH FUNDS SHALL BE AVAILABLE FOR WITHDRAWAL ON OR PRIOR TO SUCH DISTRIBUTION
DATE.  ALL SUCH PERMITTED INVESTMENTS WILL BE CREDITED TO THE SERIES 2003-5
RESERVE ACCOUNT AND ANY SUCH PERMITTED INVESTMENTS THAT CONSTITUTE

 

32

--------------------------------------------------------------------------------


 

(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities.  The
Trustee shall, at the direction and expense of AFC-II, take such action as is
required to maintain the Trustee’s security interest in the Permitted
Investments credited to the Series 2003-5 Reserve Account.  AFC-II shall not
direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of the purchase price of such Permitted Investments.  In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2003-5 Reserve Account shall remain uninvested.


 


(C)                                  EARNINGS FROM SERIES 2003-5 RESERVE
ACCOUNT.  ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) PAID
ON FUNDS ON DEPOSIT IN THE SERIES 2003-5 RESERVE ACCOUNT SHALL BE DEEMED TO BE
ON DEPOSIT THEREIN AND AVAILABLE FOR DISTRIBUTION.


 


(D)                                 SERIES 2003-5 RESERVE ACCOUNT CONSTITUTES
ADDITIONAL COLLATERAL FOR SERIES 2003-5 NOTES.  IN ORDER TO SECURE AND PROVIDE
FOR THE REPAYMENT AND PAYMENT OF THE AFC-II OBLIGATIONS WITH RESPECT TO THE
SERIES 2003-5 NOTES, AFC-II HEREBY GRANTS A SECURITY INTEREST IN AND ASSIGNS,
PLEDGES, GRANTS, TRANSFERS AND SETS OVER TO THE SERIES 2003-5 AGENT, FOR THE
BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, ALL OF
AFC-II’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING (WHETHER NOW OR
HEREAFTER EXISTING OR ACQUIRED):  (I) THE SERIES 2003-5 RESERVE ACCOUNT,
INCLUDING ANY SECURITY ENTITLEMENT THERETO; (II) ALL FUNDS ON DEPOSIT THEREIN
FROM TIME TO TIME; (III) ALL CERTIFICATES AND INSTRUMENTS, IF ANY, REPRESENTING
OR EVIDENCING ANY OR ALL OF THE SERIES 2003-5 RESERVE ACCOUNT OR THE FUNDS ON
DEPOSIT THEREIN FROM TIME TO TIME; (IV) ALL INVESTMENTS MADE AT ANY TIME AND
FROM TIME TO TIME WITH MONIES IN THE SERIES 2003-5 RESERVE ACCOUNT, WHETHER
CONSTITUTING SECURITIES, INSTRUMENTS, GENERAL INTANGIBLES, INVESTMENT PROPERTY,
FINANCIAL ASSETS OR OTHER PROPERTY; (V) ALL INTEREST, DIVIDENDS, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE SERIES 2003-5 RESERVE
ACCOUNT, THE FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME OR THE INVESTMENTS MADE
WITH SUCH FUNDS; AND (VI) ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, CASH (THE ITEMS IN THE FOREGOING CLAUSES (I)
THROUGH (VI) ARE REFERRED TO, COLLECTIVELY, AS THE “SERIES 2003-5 RESERVE
ACCOUNT COLLATERAL”).  THE SERIES 2003-5 AGENT SHALL POSSESS ALL RIGHT, TITLE
AND INTEREST IN AND TO ALL FUNDS ON DEPOSIT FROM TIME TO TIME IN THE SERIES
2003-5 RESERVE ACCOUNT AND IN ALL PROCEEDS THEREOF, AND SHALL BE THE ONLY PERSON
AUTHORIZED TO ORIGINATE ENTITLEMENT ORDERS IN RESPECT OF THE SERIES 2003-5
RESERVE ACCOUNT.  THE SERIES 2003-5 RESERVE ACCOUNT COLLATERAL SHALL BE UNDER
THE SOLE DOMINION AND CONTROL OF THE SERIES 2003-5 AGENT FOR THE BENEFIT OF THE
SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER.  THE SERIES 2003-5 AGENT
HEREBY AGREES (I) TO ACT AS THE SECURITIES INTERMEDIARY (AS DEFINED IN
SECTION 8-102(A)(14) OF THE NEW YORK UCC) WITH RESPECT TO THE SERIES 2003-5
RESERVE ACCOUNT; (II) THAT EACH ITEM OF PROPERTY (WHETHER INVESTMENT PROPERTY,
FINANCIAL ASSET, SECURITY, INSTRUMENT OR CASH) CREDITED TO THE SERIES 2003-5
RESERVE ACCOUNT SHALL BE TREATED AS A FINANCIAL ASSET (AS DEFINED IN
SECTION 8-102(A)(9) OF THE NEW YORK UCC) AND (III) TO COMPLY WITH ANY
ENTITLEMENT ORDER (AS DEFINED IN SECTION 8-102(A)(8) OF THE NEW YORK UCC) ISSUED
BY THE TRUSTEE.

 

33

--------------------------------------------------------------------------------


 


(E)                                  SERIES 2003-5 RESERVE ACCOUNT SURPLUS.  IN
THE EVENT THAT THE SERIES 2003-5 RESERVE ACCOUNT SURPLUS ON ANY DISTRIBUTION
DATE, AFTER GIVING EFFECT TO ALL WITHDRAWALS FROM THE SERIES 2003-5 RESERVE
ACCOUNT, IS GREATER THAN ZERO, IF NO SERIES 2003-5 ENHANCEMENT DEFICIENCY OR
AESOP I OPERATING LEASE VEHICLE DEFICIENCY WOULD RESULT THEREFROM OR EXIST
THEREAFTER, THE TRUSTEE, ACTING IN ACCORDANCE WITH THE WRITTEN INSTRUCTIONS OF
THE ADMINISTRATOR (WITH A COPY OF SUCH WRITTEN INSTRUCTIONS TO BE PROVIDED BY
THE ADMINISTRATOR TO THE SURETY PROVIDER) PURSUANT TO THE ADMINISTRATION
AGREEMENT, SHALL WITHDRAW FROM THE SERIES 2003-5 RESERVE ACCOUNT AN AMOUNT EQUAL
TO THE SERIES 2003-5 RESERVE ACCOUNT SURPLUS AND SHALL PAY SUCH AMOUNT TO
AFC-II.


 


(F)                                    TERMINATION OF SERIES 2003-5 RESERVE
ACCOUNT.  UPON THE TERMINATION OF THE INDENTURE PURSUANT TO SECTION 11.1 OF THE
BASE INDENTURE, THE TRUSTEE, ACTING IN ACCORDANCE WITH THE WRITTEN INSTRUCTIONS
OF THE ADMINISTRATOR, AFTER THE PRIOR PAYMENT OF ALL AMOUNTS OWING TO THE SERIES
2003-5 NOTEHOLDERS AND TO THE SURETY PROVIDER AND PAYABLE FROM THE SERIES 2003-5
RESERVE ACCOUNT AS PROVIDED HEREIN, SHALL WITHDRAW FROM THE SERIES 2003-5
RESERVE ACCOUNT ALL AMOUNTS ON DEPOSIT THEREIN FOR PAYMENT TO AFC-II.


 


SECTION 2.8                                      SERIES 2003-5 LETTERS OF CREDIT
AND SERIES 2003-5 CASH COLLATERAL ACCOUNT.  (A)  SERIES 2003-5 LETTERS OF CREDIT
AND SERIES 2003-5 CASH COLLATERAL ACCOUNT CONSTITUTE ADDITIONAL COLLATERAL FOR
SERIES 2003-5 NOTES.  IN ORDER TO SECURE AND PROVIDE FOR THE REPAYMENT AND
PAYMENT OF THE AFC-II OBLIGATIONS WITH RESPECT TO THE SERIES 2003-5 NOTES,
AFC-II HEREBY GRANTS A SECURITY INTEREST IN AND ASSIGNS, PLEDGES, GRANTS,
TRANSFERS AND SETS OVER TO THE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-5
NOTEHOLDERS AND THE SURETY PROVIDER, ALL OF AFC-II’S RIGHT, TITLE AND INTEREST
IN AND TO THE FOLLOWING (WHETHER NOW OR HEREAFTER EXISTING OR ACQUIRED):
(I) EACH SERIES 2003-5 LETTER OF CREDIT; (II) THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT, INCLUDING ANY SECURITY ENTITLEMENT THERETO; (III) ALL FUNDS ON DEPOSIT
IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT FROM TIME TO TIME; (IV) ALL
CERTIFICATES AND INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING ANY OR ALL OF
THE SERIES 2003-5 CASH COLLATERAL ACCOUNT OR THE FUNDS ON DEPOSIT THEREIN FROM
TIME TO TIME; (V) ALL INVESTMENTS MADE AT ANY TIME AND FROM TIME TO TIME WITH
MONIES IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT, WHETHER CONSTITUTING
SECURITIES, INSTRUMENTS, GENERAL INTANGIBLES, INVESTMENT PROPERTY, FINANCIAL
ASSETS OR OTHER PROPERTY; (VI) ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR THE SERIES 2003-5 CASH COLLATERAL ACCOUNT, THE
FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME OR THE INVESTMENTS MADE WITH SUCH
FUNDS; AND (VII) ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING, INCLUDING,
WITHOUT LIMITATION, CASH (THE ITEMS IN THE FOREGOING CLAUSES (II) THROUGH
(VII) ARE REFERRED TO, COLLECTIVELY, AS THE “SERIES 2003-5 CASH COLLATERAL
ACCOUNT COLLATERAL”).  THE TRUSTEE SHALL, FOR THE BENEFIT OF THE SERIES 2003-5
NOTEHOLDERS AND THE SURETY PROVIDER, POSSESS ALL RIGHT, TITLE AND INTEREST IN
ALL FUNDS ON DEPOSIT FROM TIME TO TIME IN THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT AND IN ALL PROCEEDS THEREOF, AND SHALL BE THE ONLY PERSON AUTHORIZED TO
ORIGINATE ENTITLEMENT ORDERS IN RESPECT OF THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT.  THE SERIES 2003-5 CASH COLLATERAL ACCOUNT SHALL BE UNDER THE SOLE
DOMINION AND CONTROL OF THE TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-5
NOTEHOLDERS AND THE SURETY PROVIDER.  THE SERIES 2003-5 AGENT HEREBY AGREES (I)
TO ACT AS THE SECURITIES INTERMEDIARY (AS DEFINED IN SECTION 8-102(A)(14) OF THE
NEW YORK UCC) WITH RESPECT TO THE SERIES 2003-5 CASH COLLATERAL ACCOUNT; (II)
THAT EACH ITEM OF PROPERTY (WHETHER INVESTMENT PROPERTY, FINANCIAL ASSET,
SECURITY, INSTRUMENT OR CASH) CREDITED TO THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT SHALL BE TREATED AS A FINANCIAL ASSET (AS DEFINED IN SECTION 8-102(A)(9)
OF THE

 

34

--------------------------------------------------------------------------------


 

New York UCC) and (iii) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.

 


(B)                                 SERIES 2003-5 LETTER OF CREDIT EXPIRATION
DATE.  IF PRIOR TO THE DATE WHICH IS TEN (10) DAYS PRIOR TO THE THEN SCHEDULED
SERIES 2003-5 LETTER OF CREDIT EXPIRATION DATE WITH RESPECT TO ANY SERIES 2003-5
LETTER OF CREDIT, EXCLUDING THE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH SERIES
2003-5 LETTER OF CREDIT BUT TAKING INTO ACCOUNT EACH SUBSTITUTE SERIES 2003-5
LETTER OF CREDIT WHICH HAS BEEN OBTAINED FROM A SERIES 2003-5 ELIGIBLE LETTER OF
CREDIT PROVIDER AND IS IN FULL FORCE AND EFFECT ON SUCH DATE, THE SERIES 2003-5
ENHANCEMENT AMOUNT WOULD BE EQUAL TO OR MORE THAN THE SERIES 2003-5 REQUIRED
ENHANCEMENT AMOUNT AND THE SERIES 2003-5 LIQUIDITY AMOUNT WOULD BE EQUAL TO OR
GREATER THAN THE SERIES 2003-5 REQUIRED LIQUIDITY AMOUNT, THEN THE ADMINISTRATOR
SHALL NOTIFY THE TRUSTEE AND THE SURETY PROVIDER (WITH THE SURETY PROVIDER TO BE
PROVIDED SUPPORTING CALCULATIONS IN REASONABLE DETAIL) IN WRITING NO LATER THAN
TWO BUSINESS DAYS PRIOR TO SUCH SERIES 2003-5 LETTER OF CREDIT EXPIRATION DATE
OF SUCH DETERMINATION.  IF PRIOR TO THE DATE WHICH IS TEN (10) DAYS PRIOR TO THE
THEN SCHEDULED SERIES 2003-5 LETTER OF CREDIT EXPIRATION DATE WITH RESPECT TO
ANY SERIES 2003-5 LETTER OF CREDIT, EXCLUDING THE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH SERIES 2003-5 LETTER OF CREDIT BUT TAKING INTO ACCOUNT A SUBSTITUTE
SERIES 2003-5 LETTER OF CREDIT WHICH HAS BEEN OBTAINED FROM A SERIES 2003-5
ELIGIBLE LETTER OF CREDIT PROVIDER AND IS IN FULL FORCE AND EFFECT ON SUCH DATE,
THE SERIES 2003-5 ENHANCEMENT AMOUNT WOULD BE LESS THAN THE SERIES 2003-5
REQUIRED ENHANCEMENT AMOUNT OR THE SERIES 2003-5 LIQUIDITY AMOUNT WOULD BE LESS
THAN THE SERIES 2003-5 REQUIRED LIQUIDITY AMOUNT, THEN THE ADMINISTRATOR SHALL
NOTIFY THE TRUSTEE AND THE SURETY PROVIDER (WITH THE SURETY PROVIDER TO BE
PROVIDED SUPPORTING CALCULATIONS IN REASONABLE DETAIL) IN WRITING NO LATER THAN
TWO BUSINESS DAYS PRIOR TO SUCH SERIES 2003-5 LETTER OF CREDIT EXPIRATION DATE
OF (X) THE GREATER OF (A) THE EXCESS, IF ANY, OF THE SERIES 2003-5 REQUIRED
ENHANCEMENT AMOUNT OVER THE SERIES 2003-5 ENHANCEMENT AMOUNT, EXCLUDING THE
AVAILABLE AMOUNT UNDER SUCH EXPIRING SERIES 2003-5 LETTER OF CREDIT BUT TAKING
INTO ACCOUNT ANY SUBSTITUTE SERIES 2003-5 LETTER OF CREDIT WHICH HAS BEEN
OBTAINED FROM A SERIES 2003-5 ELIGIBLE LETTER OF CREDIT PROVIDER AND IS IN FULL
FORCE AND EFFECT, ON SUCH DATE, AND (B) THE EXCESS, IF ANY, OF THE SERIES 2003-5
REQUIRED LIQUIDITY AMOUNT OVER THE SERIES 2003-5 LIQUIDITY AMOUNT, EXCLUDING THE
AVAILABLE AMOUNT UNDER SUCH EXPIRING SERIES 2003-5 LETTER OF CREDIT BUT TAKING
INTO ACCOUNT ANY SUBSTITUTE SERIES 2003-5 LETTER OF CREDIT WHICH HAS BEEN
OBTAINED FROM A SERIES 2003-5 ELIGIBLE LETTER OF CREDIT PROVIDER AND IS IN FULL
FORCE AND EFFECT, ON SUCH DATE, AND (Y) THE AMOUNT AVAILABLE TO BE DRAWN ON SUCH
EXPIRING SERIES 2003-5 LETTER OF CREDIT ON SUCH DATE.  UPON RECEIPT OF SUCH
NOTICE BY THE TRUSTEE ON OR PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON ANY
BUSINESS DAY, THE TRUSTEE SHALL, BY 12:00 P.M. (NEW YORK CITY TIME) ON SUCH
BUSINESS DAY (OR, IN THE CASE OF ANY NOTICE GIVEN TO THE TRUSTEE AFTER 10:00
A.M. (NEW YORK CITY TIME), BY 12:00 P.M. (NEW YORK CITY TIME) ON THE NEXT
FOLLOWING BUSINESS DAY), DRAW THE LESSER OF THE AMOUNTS SET FORTH IN CLAUSES (X)
AND (Y) ABOVE ON SUCH EXPIRING SERIES 2003-5 LETTER OF CREDIT BY PRESENTING A
DRAFT (WITH A COPY TO THE SURETY PROVIDER) ACCOMPANIED BY A CERTIFICATE OF
TERMINATION DEMAND AND SHALL CAUSE THE TERMINATION DISBURSEMENT TO BE DEPOSITED
IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT.


 

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
Business Days prior to each Series 2003-5 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 p.m. (New York City time) on such Business Day draw the
full amount of such Series 2003-5 Letter of Credit by

 

35

--------------------------------------------------------------------------------


 

presenting a draft accompanied by a Certificate of Termination Demand and shall
cause the Termination Disbursement to be deposited in the Series 2003-5 Cash
Collateral Account.

 


(C)                                  SERIES 2003-5 LETTER OF CREDIT PROVIDERS. 
THE ADMINISTRATOR SHALL NOTIFY THE TRUSTEE AND THE SURETY PROVIDER IN WRITING
WITHIN ONE BUSINESS DAY OF BECOMING AWARE THAT (I) THE LONG-TERM SENIOR
UNSECURED DEBT CREDIT RATING OF ANY SERIES 2003-5 LETTER OF CREDIT PROVIDER HAS
FALLEN BELOW “A+” AS DETERMINED BY STANDARD & POOR’S OR “AL” AS DETERMINED BY
MOODY’S OR (II) THE SHORT-TERM SENIOR UNSECURED DEBT CREDIT RATING OF ANY SERIES
2003-5 LETTER OF CREDIT PROVIDER HAS FALLEN BELOW “A-1” AS DETERMINED BY
STANDARD & POOR’S OR “P-1” AS DETERMINED BY MOODY’S.  AT SUCH TIME THE
ADMINISTRATOR SHALL ALSO NOTIFY THE TRUSTEE OF (I) THE GREATER OF (A) THE
EXCESS, IF ANY, OF THE SERIES 2003-5 REQUIRED ENHANCEMENT AMOUNT OVER THE SERIES
2003-5 ENHANCEMENT AMOUNT, EXCLUDING THE AVAILABLE AMOUNT UNDER THE SERIES
2003-5 LETTER OF CREDIT ISSUED BY SUCH SERIES 2003-5 LETTER OF CREDIT PROVIDER,
ON SUCH DATE, AND (B) THE EXCESS, IF ANY, OF THE SERIES 2003-5 REQUIRED
LIQUIDITY AMOUNT OVER THE SERIES 2003-5 LIQUIDITY AMOUNT, EXCLUDING THE
AVAILABLE AMOUNT UNDER SUCH SERIES 2003-5 LETTER OF CREDIT, ON SUCH DATE, AND
(II) THE AMOUNT AVAILABLE TO BE DRAWN ON SUCH SERIES 2003-5 LETTER OF CREDIT ON
SUCH DATE.  UPON RECEIPT OF SUCH NOTICE BY THE TRUSTEE ON OR PRIOR TO 10:00 A.M.
(NEW YORK CITY TIME) ON ANY BUSINESS DAY, THE TRUSTEE SHALL, BY 12:00 P.M. (NEW
YORK CITY TIME) ON SUCH BUSINESS DAY (OR, IN THE CASE OF ANY NOTICE GIVEN TO THE
TRUSTEE AFTER 10:00 A.M. (NEW YORK CITY TIME), BY 12:00 P.M. (NEW YORK CITY
TIME) ON THE NEXT FOLLOWING BUSINESS DAY), DRAW ON SUCH SERIES 2003-5 LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE LESSER OF THE AMOUNTS IN CLAUSE (I) AND CLAUSE
(II) OF THE IMMEDIATELY PRECEDING SENTENCE ON SUCH BUSINESS DAY BY PRESENTING A
DRAFT ACCOMPANIED BY A CERTIFICATE OF TERMINATION DEMAND AND SHALL CAUSE THE
TERMINATION DISBURSEMENT TO BE DEPOSITED IN THE SERIES 2003-5 CASH COLLATERAL
ACCOUNT.


 


(D)                                 TERMINATION DATE DEMANDS ON THE SERIES
2003-5 LETTERS OF CREDIT.  PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON THE
BUSINESS DAY IMMEDIATELY SUCCEEDING THE SERIES 2003-5 LETTER OF CREDIT
TERMINATION DATE, THE ADMINISTRATOR SHALL DETERMINE THE SERIES 2003-5 DEMAND
NOTE PAYMENT AMOUNT, IF ANY, AS OF THE SERIES 2003-5 LETTER OF CREDIT
TERMINATION DATE AND, IF THE SERIES 2003-5 DEMAND NOTE PAYMENT AMOUNT IS GREATER
THAN ZERO, INSTRUCT THE TRUSTEE IN WRITING TO DRAW ON THE SERIES 2003-5 LETTERS
OF CREDIT.  UPON RECEIPT OF ANY SUCH NOTICE BY THE TRUSTEE ON OR PRIOR TO 11:00
A.M. (NEW YORK CITY TIME) ON A BUSINESS DAY, THE TRUSTEE SHALL, BY 12:00 NOON
(NEW YORK CITY TIME) ON SUCH BUSINESS DAY DRAW AN AMOUNT EQUAL TO THE LESSER OF
(I) THE SERIES 2003-5 DEMAND NOTE PAYMENT AMOUNT AND (II) THE SERIES 2003-5
LETTER OF CREDIT LIQUIDITY AMOUNT ON THE SERIES 2003-5 LETTERS OF CREDIT BY
PRESENTING TO EACH SERIES 2003-5 LETTER OF CREDIT PROVIDER (WITH A COPY TO THE
SURETY PROVIDER) A DRAFT ACCOMPANIED BY A CERTIFICATE OF TERMINATION DATE DEMAND
AND SHALL CAUSE THE TERMINATION DATE DISBURSEMENT TO BE DEPOSITED IN THE SERIES
2003-5 CASH COLLATERAL ACCOUNT; PROVIDED, HOWEVER, THAT IF THE SERIES 2003-5
CASH COLLATERAL ACCOUNT HAS BEEN ESTABLISHED AND FUNDED, THE TRUSTEE SHALL DRAW
AN AMOUNT EQUAL TO THE PRODUCT OF (A) 100% MINUS THE SERIES 2003-5 CASH
COLLATERAL PERCENTAGE AND (B) THE LESSER OF THE AMOUNTS REFERRED TO IN CLAUSE
(I) AND (II) ON SUCH BUSINESS DAY ON THE SERIES 2003-5 LETTERS OF CREDIT AS
CALCULATED BY THE ADMINISTRATOR AND PROVIDED IN WRITING TO THE TRUSTEE AND THE
SURETY PROVIDER.


 


(E)                                  DRAWS ON THE SERIES 2003-5 LETTERS OF
CREDIT.  IF THERE IS MORE THAN ONE SERIES 2003-5 LETTER OF CREDIT ON THE DATE OF
ANY DRAW ON THE SERIES 2003-5 LETTERS OF CREDIT PURSUANT TO THE TERMS OF THIS
SUPPLEMENT, THE ADMINISTRATOR SHALL INSTRUCT THE TRUSTEE, IN WRITING,

 

36

--------------------------------------------------------------------------------


 

to draw on each Series 2003-5 Letter of Credit in an amount equal to the Pro
Rata Share of the Series 2003-5 Letter of Credit Provider issuing such Series
2003-5 Letter of Credit of the amount of such draw on the Series 2003-5 Letters
of Credit.


 


(F)                                    ESTABLISHMENT OF SERIES 2003-5 CASH
COLLATERAL ACCOUNT.  ON OR PRIOR TO THE DATE OF ANY DRAWING UNDER A SERIES
2003-5 LETTER OF CREDIT PURSUANT TO SECTION 2.8(B), (C) OR (D) ABOVE, AFC-II
SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE TRUSTEE FOR THE BENEFIT OF THE
SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, OR CAUSE TO BE ESTABLISHED
AND MAINTAINED, AN ACCOUNT (THE “SERIES 2003-5 CASH COLLATERAL ACCOUNT”),
BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE
HELD FOR THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER. 
THE SERIES 2003-5 CASH COLLATERAL ACCOUNT SHALL BE MAINTAINED (I) WITH A
QUALIFIED INSTITUTION, OR (II) AS A SEGREGATED TRUST ACCOUNT WITH THE CORPORATE
TRUST DEPARTMENT OF A DEPOSITORY INSTITUTION OR TRUST COMPANY HAVING CORPORATE
TRUST POWERS AND ACTING AS TRUSTEE FOR FUNDS DEPOSITED IN THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT; PROVIDED, HOWEVER, THAT IF AT ANY TIME SUCH QUALIFIED
INSTITUTION IS NO LONGER A QUALIFIED INSTITUTION OR THE CREDIT RATING OF ANY
SECURITIES ISSUED BY SUCH DEPOSITORY INSTITUTION OR TRUST COMPANY SHALL BE
REDUCED TO BELOW “BBB-” BY STANDARD & POOR’S OR “BAA3” BY MOODY’S, THEN AFC-II
SHALL, WITHIN THIRTY (30) DAYS OF SUCH REDUCTION, ESTABLISH A NEW SERIES 2003-5
CASH COLLATERAL ACCOUNT WITH A NEW QUALIFIED INSTITUTION OR A NEW SEGREGATED
TRUST ACCOUNT WITH THE CORPORATE TRUST DEPARTMENT OF A DEPOSITORY INSTITUTION OR
TRUST COMPANY HAVING CORPORATE TRUST POWERS AND ACTING AS TRUSTEE FOR FUNDS
DEPOSITED IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT.  IF A NEW SERIES 2003-5
CASH COLLATERAL ACCOUNT IS ESTABLISHED, AFC-II SHALL INSTRUCT THE TRUSTEE IN
WRITING TO TRANSFER ALL CASH AND INVESTMENTS FROM THE NON-QUALIFYING SERIES
2003-5 CASH COLLATERAL ACCOUNT INTO THE NEW SERIES 2003-5 CASH COLLATERAL
ACCOUNT.


 


(G)                                 ADMINISTRATION OF THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT.  AFC-II MAY INSTRUCT (BY STANDING INSTRUCTIONS OR OTHERWISE)
THE INSTITUTION MAINTAINING THE SERIES 2003-5 CASH COLLATERAL ACCOUNT TO INVEST
FUNDS ON DEPOSIT IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT FROM TIME TO TIME
IN PERMITTED INVESTMENTS; PROVIDED, HOWEVER, THAT ANY SUCH INVESTMENT SHALL
MATURE NOT LATER THAN THE BUSINESS DAY PRIOR TO THE DISTRIBUTION DATE FOLLOWING
THE DATE ON WHICH SUCH FUNDS WERE RECEIVED, UNLESS ANY PERMITTED INVESTMENT HELD
IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT IS HELD WITH THE PAYING AGENT, IN
WHICH CASE SUCH INVESTMENT MAY MATURE ON SUCH DISTRIBUTION DATE SO LONG AS SUCH
FUNDS SHALL BE AVAILABLE FOR WITHDRAWAL ON OR PRIOR TO SUCH DISTRIBUTION DATE. 
ALL SUCH PERMITTED INVESTMENTS WILL BE CREDITED TO THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT AND ANY SUCH PERMITTED INVESTMENTS THAT CONSTITUTE
(I) PHYSICAL PROPERTY (AND THAT IS NOT EITHER A UNITED STATES SECURITY
ENTITLEMENT OR A SECURITY ENTITLEMENT) SHALL BE PHYSICALLY DELIVERED TO THE
TRUSTEE; (II) UNITED STATES SECURITY ENTITLEMENTS OR SECURITY ENTITLEMENTS SHALL
BE CONTROLLED (AS DEFINED IN SECTION 8-106 OF THE NEW YORK UCC) BY THE TRUSTEE
PENDING MATURITY OR DISPOSITION, AND (III) UNCERTIFICATED SECURITIES (AND NOT
UNITED STATES SECURITY ENTITLEMENTS) SHALL BE DELIVERED TO THE TRUSTEE BY
CAUSING THE TRUSTEE TO BECOME THE REGISTERED HOLDER OF SUCH SECURITIES.  THE
TRUSTEE SHALL, AT THE EXPENSE OF AFC-II, TAKE SUCH ACTION AS IS REQUIRED TO
MAINTAIN THE TRUSTEE’S SECURITY INTEREST IN THE PERMITTED INVESTMENTS CREDITED
TO THE SERIES 2003-5 CASH COLLATERAL ACCOUNT.  AFC-II SHALL NOT DIRECT THE
TRUSTEE TO DISPOSE OF (OR PERMIT THE DISPOSAL OF) ANY PERMITTED INVESTMENTS
PRIOR TO THE MATURITY THEREOF TO THE EXTENT SUCH DISPOSAL WOULD RESULT IN A LOSS
OF THE PURCHASE PRICE OF SUCH PERMITTED INVESTMENTS.  IN THE ABSENCE OF WRITTEN
INVESTMENT INSTRUCTIONS HEREUNDER, FUNDS ON DEPOSIT IN THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT SHALL REMAIN UNINVESTED.


 


37

--------------------------------------------------------------------------------



 


(H)                                 EARNINGS FROM SERIES 2003-5 CASH COLLATERAL
ACCOUNT.  ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) PAID
ON FUNDS ON DEPOSIT IN THE SERIES 2003-5 CASH COLLATERAL ACCOUNT SHALL BE DEEMED
TO BE ON DEPOSIT THEREIN AND AVAILABLE FOR DISTRIBUTION.


 


(I)                                     SERIES 2003-5 CASH COLLATERAL ACCOUNT
SURPLUS.  IN THE EVENT THAT THE SERIES 2003-5 CASH COLLATERAL ACCOUNT SURPLUS ON
ANY DISTRIBUTION DATE (OR, AFTER THE SERIES 2003-5 LETTER OF CREDIT TERMINATION
DATE, ON ANY DATE) IS GREATER THAN ZERO, THE TRUSTEE, ACTING IN ACCORDANCE WITH
THE WRITTEN INSTRUCTIONS (A COPY OF WHICH SHALL BE PROVIDED BY THE ADMINISTRATOR
TO THE SURETY PROVIDER) OF THE ADMINISTRATOR, SHALL WITHDRAW FROM THE SERIES
2003-5 CASH COLLATERAL ACCOUNT AN AMOUNT EQUAL TO THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT SURPLUS AND SHALL PAY SUCH AMOUNT:  FIRST, TO THE SERIES
2003-5 LETTER OF CREDIT PROVIDERS TO THE EXTENT OF ANY UNREIMBURSED DRAWINGS
UNDER THE RELATED SERIES 2003-5 REIMBURSEMENT AGREEMENT, FOR APPLICATION IN
ACCORDANCE WITH THE PROVISIONS OF THE RELATED SERIES 2003-5 REIMBURSEMENT
AGREEMENT, AND, SECOND, TO AFC-II ANY REMAINING AMOUNT.


 


(J)                                     POST-SERIES 2003-5 LETTER OF CREDIT
TERMINATION DATE WITHDRAWALS FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT.  IF
THE SURETY PROVIDER NOTIFIES THE TRUSTEE IN WRITING THAT THE SURETY PROVIDER
SHALL HAVE PAID A PREFERENCE AMOUNT (AS DEFINED IN THE SURETY BOND) UNDER THE
SURETY BOND, SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN THE NEXT
SUCCEEDING SENTENCE, THE TRUSTEE SHALL WITHDRAW FROM THE SERIES 2003-5 CASH
COLLATERAL ACCOUNT AND PAY TO THE SURETY PROVIDER AN AMOUNT EQUAL TO THE LESSER
OF (I) THE SERIES 2003-5 AVAILABLE CASH COLLATERAL ACCOUNT AMOUNT ON SUCH DATE
AND (II) SUCH PREFERENCE AMOUNT.  PRIOR TO ANY WITHDRAWAL FROM THE SERIES 2003-5
CASH COLLATERAL ACCOUNT PURSUANT TO THIS SECTION 2.8(J), THE TRUSTEE SHALL HAVE
RECEIVED A CERTIFIED COPY OF THE ORDER REQUIRING THE RETURN OF SUCH PREFERENCE
AMOUNT.


 


(K)                                  TERMINATION OF SERIES 2003-5 CASH
COLLATERAL ACCOUNT.  UPON THE TERMINATION OF THIS SUPPLEMENT IN ACCORDANCE WITH
ITS TERMS, THE TRUSTEE, ACTING IN ACCORDANCE WITH THE WRITTEN INSTRUCTIONS OF
THE ADMINISTRATOR, AFTER THE PRIOR PAYMENT OF ALL AMOUNTS OWING TO THE SERIES
2003-5 NOTEHOLDERS AND TO THE SURETY PROVIDER AND PAYABLE FROM THE SERIES 2003-5
CASH COLLATERAL ACCOUNT AS PROVIDED HEREIN, SHALL WITHDRAW FROM THE SERIES
2003-5 CASH COLLATERAL ACCOUNT ALL AMOUNTS ON DEPOSIT THEREIN (TO THE EXTENT NOT
WITHDRAWN PURSUANT TO SECTION 2.8(I) ABOVE) AND SHALL PAY SUCH AMOUNTS:  FIRST,
TO THE SERIES 2003-5 LETTER OF CREDIT PROVIDERS TO THE EXTENT OF ANY
UNREIMBURSED DRAWINGS UNDER THE RELATED SERIES 2003-5 REIMBURSEMENT AGREEMENT,
FOR APPLICATION IN ACCORDANCE WITH THE PROVISIONS OF THE RELATED SERIES 2003-5
REIMBURSEMENT AGREEMENT, AND, SECOND, TO AFC-II ANY REMAINING AMOUNT.


 


SECTION 2.9                                      SERIES 2003-5 DISTRIBUTION
ACCOUNT  (A)  ESTABLISHMENT OF SERIES 2003-5 DISTRIBUTION ACCOUNT.  THE TRUSTEE
SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE SERIES 2003-5 AGENT FOR THE
BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, OR CAUSE TO BE
ESTABLISHED AND MAINTAINED, AN ACCOUNT (THE “SERIES 2003-5 DISTRIBUTION
ACCOUNT”), BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED
THEREIN ARE HELD FOR THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY
PROVIDER.  THE SERIES 2003-5 DISTRIBUTION ACCOUNT SHALL BE MAINTAINED (I) WITH A
QUALIFIED INSTITUTION, OR (II) AS A SEGREGATED TRUST ACCOUNT WITH THE CORPORATE
TRUST DEPARTMENT OF A DEPOSITORY INSTITUTION OR TRUST COMPANY HAVING CORPORATE
TRUST POWERS AND ACTING AS TRUSTEE FOR FUNDS DEPOSITED IN THE SERIES 2003-5
DISTRIBUTION ACCOUNT; PROVIDED, HOWEVER, THAT IF AT ANY TIME SUCH QUALIFIED
INSTITUTION IS NO LONGER A QUALIFIED

 

38

--------------------------------------------------------------------------------


 

Institution or the credit rating of any securities issued by such depositary
institution or trust company shall be reduced to below “BBB-” by Standard &
Poor’s or “Baa3” by Moody’s, then AFC-II shall, within thirty (30) days of such
reduction, establish a new Series 2003-5 Distribution Account with a new
Qualified Institution.  If the Series 2003-5 Distribution Account is not
maintained in accordance with the previous sentence, AFC-II shall establish a
new Series 2003-5 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Series 2003-5 Agent in writing to transfer all cash and investments
from the non-qualifying Series 2003-5 Distribution Account into the new Series
2003-5 Distribution Account.  Initially, the Series 2003-5 Distribution Account
will be established with The Bank of New York.

 


(B)                                 ADMINISTRATION OF THE SERIES 2003-5
DISTRIBUTION ACCOUNT.  THE ADMINISTRATOR MAY INSTRUCT THE INSTITUTION
MAINTAINING THE SERIES 2003-5 DISTRIBUTION ACCOUNT TO INVEST FUNDS ON DEPOSIT IN
THE SERIES 2003-5 DISTRIBUTION ACCOUNT FROM TIME TO TIME IN PERMITTED
INVESTMENTS; PROVIDED, HOWEVER, THAT ANY SUCH INVESTMENT SHALL MATURE NOT LATER
THAN THE BUSINESS DAY PRIOR TO THE DISTRIBUTION DATE FOLLOWING THE DATE ON WHICH
SUCH FUNDS WERE RECEIVED, UNLESS ANY PERMITTED INVESTMENT HELD IN THE SERIES
2003-5 DISTRIBUTION ACCOUNT IS HELD WITH THE PAYING AGENT, THEN SUCH INVESTMENT
MAY MATURE ON SUCH DISTRIBUTION DATE AND SUCH FUNDS SHALL BE AVAILABLE FOR
WITHDRAWAL ON OR PRIOR TO SUCH DISTRIBUTION DATE.  ALL SUCH PERMITTED
INVESTMENTS WILL BE CREDITED TO THE SERIES 2003-5 DISTRIBUTION ACCOUNT AND ANY
SUCH PERMITTED INVESTMENTS THAT CONSTITUTE (I) PHYSICAL PROPERTY (AND THAT IS
NOT EITHER A UNITED STATES SECURITY ENTITLEMENT OR A SECURITY ENTITLEMENT) SHALL
BE PHYSICALLY DELIVERED TO THE TRUSTEE; (II) UNITED STATES SECURITY ENTITLEMENTS
OR SECURITY ENTITLEMENTS SHALL BE CONTROLLED (AS DEFINED IN SECTION 8-106 OF THE
NEW YORK UCC) BY THE TRUSTEE PENDING MATURITY OR DISPOSITION, AND
(III) UNCERTIFICATED SECURITIES (AND NOT UNITED STATES SECURITY ENTITLEMENTS)
SHALL BE DELIVERED TO THE TRUSTEE BY CAUSING THE TRUSTEE TO BECOME THE
REGISTERED HOLDER OF SUCH SECURITIES.  THE TRUSTEE SHALL, AT THE DIRECTION AND
EXPENSE OF AFC-II, TAKE SUCH ACTION AS IS REQUIRED TO MAINTAIN THE TRUSTEE’S
SECURITY INTEREST IN THE PERMITTED INVESTMENTS CREDITED TO THE SERIES 2003-5
DISTRIBUTION ACCOUNT.  AFC-II SHALL NOT DIRECT THE TRUSTEE TO DISPOSE OF (OR
PERMIT THE DISPOSAL OF) ANY PERMITTED INVESTMENTS PRIOR TO THE MATURITY THEREOF
TO THE EXTENT SUCH DISPOSAL WOULD RESULT IN A LOSS OF THE PURCHASE PRICE OF SUCH
PERMITTED INVESTMENTS.  IN THE ABSENCE OF WRITTEN INVESTMENT INSTRUCTIONS
HEREUNDER, FUNDS ON DEPOSIT IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT SHALL
REMAIN UNINVESTED.


 


(C)                                  EARNINGS FROM SERIES 2003-5 DISTRIBUTION
ACCOUNT.  ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) PAID
ON FUNDS ON DEPOSIT IN THE SERIES 2003-5 DISTRIBUTION ACCOUNT SHALL BE DEEMED TO
BE ON DEPOSIT AND AVAILABLE FOR DISTRIBUTION.


 


(D)                                 SERIES 2003-5 DISTRIBUTION ACCOUNT
CONSTITUTES ADDITIONAL COLLATERAL FOR SERIES 2003-5 NOTES.  IN ORDER TO SECURE
AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE AFC-II OBLIGATIONS WITH RESPECT
TO THE SERIES 2003-5 NOTES, AFC-II HEREBY GRANTS A SECURITY INTEREST IN AND
ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS OVER TO THE SERIES 2003-5 AGENT,
FOR THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, ALL OF
AFC-II’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING (WHETHER NOW OR
HEREAFTER EXISTING OR ACQUIRED):  (I) THE SERIES 2003-5 DISTRIBUTION ACCOUNT,
INCLUDING ANY SECURITY ENTITLEMENT THERETO; (II) ALL FUNDS ON DEPOSIT THEREIN
FROM TIME TO TIME; (III) ALL CERTIFICATES AND INSTRUMENTS, IF ANY, REPRESENTING
OR EVIDENCING ANY OR ALL OF THE SERIES 2003-5 DISTRIBUTION ACCOUNT OR THE FUNDS
ON DEPOSIT THEREIN FROM TIME TO TIME;


 


39

--------------------------------------------------------------------------------



 

(iv) all investments made at any time and from time to time with monies in the
Series 2003-5 Distribution Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2003-5 Distribution Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vi) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (i) through (vi) are referred to,
collectively, as the “Series 2003-5 Distribution Account Collateral”).  The
Series 2003-5 Agent shall possess all right, title and interest in all funds on
deposit from time to time in the Series 2003-5 Distribution Account and in and
to all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2003-5 Distribution Account.  The
Series 2003-5 Distribution Account Collateral shall be under the sole dominion
and control of the Series 2003-5 Agent for the benefit of the Series 2003-5
Noteholders and the Surety Provider.  The Series 2003-5 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2003-5 Distribution Account; (ii) that
each item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2003-5 Distribution Account shall be
treated as a financial asset (as defined in Section 8-102(a)(9) of the New York
UCC) and (iii) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.


 


SECTION 2.10                                SERIES 2003-5 INTEREST RATE CAPS.


 


(A)                                  ON THE SERIES 2003-5 CLOSING DATE, AFC-II
SHALL ACQUIRE ONE OR MORE INTEREST RATE CAPS ACCEPTABLE TO THE SURETY PROVIDER
(EACH A “SERIES 2003-5 INTEREST RATE CAP”) FROM A QUALIFIED INTEREST RATE CAP
COUNTERPARTY.  THE AGGREGATE INITIAL NOTIONAL AMOUNT OF ALL SERIES 2003-5
INTEREST RATE CAPS SHALL EQUAL THE CLASS A-2 INITIAL INVESTED AMOUNT, AND THE
NOTIONAL AMOUNT OF ANY SERIES 2003-5 INTEREST RATE CAP MAY BE REDUCED PURSUANT
TO ITS TERMS BUT AT NO TIME SHALL THE AGGREGATE NOTIONAL AMOUNT OF ALL SERIES
2003-5 INTEREST RATE CAPS BE LESS THAN THE CLASS A-2 INVESTED AMOUNT.  THE
STRIKE RATE OF EACH SERIES 2003-5 INTEREST RATE CAP SHALL NOT BE GREATER THAN
4.0%.


 


(B)                                 IF, AT ANY TIME, A SERIES 2003-5 INTEREST
RATE CAP COUNTERPARTY IS NOT A QUALIFIED INTEREST RATE CAP COUNTERPARTY, THEN
AFC-II WILL CAUSE SUCH SERIES 2003-5 INTEREST RATE CAP COUNTERPARTY WITHIN
THIRTY (30) DAYS FOLLOWING SUCH OCCURRENCE, AT THE SERIES 2003-5 INTEREST RATE
CAP COUNTERPARTY’S EXPENSE, TO DO EITHER OF THE FOLLOWING (I) OBTAIN A
REPLACEMENT INTEREST RATE CAP ON SUBSTANTIALLY THE SAME TERMS AS THE SERIES
2003-5 INTEREST RATE CAP BEING REPLACED FROM A QUALIFIED INTEREST RATE CAP
COUNTERPARTY AND SIMULTANEOUSLY WITH SUCH REPLACEMENT, AFC-II SHALL TERMINATE
THE SERIES 2003-5 INTEREST RATE CAP BEING REPLACED OR (II) ENTER INTO ANY
ARRANGEMENT SATISFACTORY TO STANDARD & POOR’S, MOODY’S AND THE SURETY PROVIDER,
WHICH IS SUFFICIENT TO MAINTAIN OR RESTORE THE IMMEDIATELY PRIOR SHADOW RATING. 
OTHER THAN AS PROVIDED IN THE LAST SENTENCE OF THIS SECTION 2.10(B), NO
TERMINATION OF ANY SERIES 2003-5 INTEREST RATE CAP SHALL OCCUR UNTIL AFC-II HAS
ENTERED INTO A REPLACEMENT INTEREST RATE CAP.  IF AFC-II IS UNABLE TO CAUSE SUCH
INTEREST RATE CAP COUNTERPARTY TO OBTAIN SUCH A REPLACEMENT INTEREST RATE CAP
AFTER MAKING COMMERCIALLY REASONABLE EFFORTS OR ENTER INTO ANY OTHER ARRANGEMENT
PURSUANT TO THIS SECTION 2.10(B), AFC-II WILL OBTAIN SUCH REPLACEMENT INTEREST
RATE CAP AT THE EXPENSE OF THE REPLACED SERIES 2003-5 INTEREST RATE CAP
COUNTERPARTY OR, IF THE REPLACED SERIES 2003-5 INTEREST

 

40

--------------------------------------------------------------------------------


 

Rate Cap Counterparty fails to make such payment, at the expense of AFC-II (in
which event, such amount will be paid solely from Interest Collections available
pursuant to Section 2.3(f)(i) or (ii) hereof).  Each Series 2003-5 Interest Rate
Cap must provide that if such Series 2003-5 Interest Rate Cap Counterparty
thereto is required to obtain a replacement interest rate cap or enter into any
other arrangement pursuant to this Section 2.10(b) and such action is not taken
within thirty (30) days, then such Series 2003- 5 Interest Rate Cap Counterparty
must, until a replacement Series 2003-5 Interest Rate Cap is executed and in
effect, collateralize its obligations under such Series 2003-5 Interest Rate Cap
in an amount equal to the greatest of (i) the marked-to-market value of such
Series 2003-5 Interest Rate Cap, (ii) the next payment due from such Series
2003-5 Interest Rate Cap Counterparty and (iii) 1% of the notional amount of
such Series 2003-5 Interest Rate Cap.  In the event that an “Event of Default”
under a Series 2003-5 Interest Rate Cap has occurred (x) under Section 5(a)(i)
of the ISDA Master Agreement governing such Series 2003-5 Interest Rate Cap in
connection with the failure by the related Series 2003-5 Interest Rate Cap
Counterparty to make payments due under such Series 2003-5 Interest Rate Cap or
(y) under Section 5(a)(vii) of the ISDA Master Agreement governing such Series
2003-5 Interest Rate Cap in connection with certain bankruptcy events with
respect to the related Series 2003-5 Interest Rate Cap Counterparty, then AFC-II
shall, at the request of the Surety Provider, promptly terminate such Series
2003-5 Interest Rate Cap.


 


(C)                                  TO SECURE PAYMENT OF ALL AFC-II OBLIGATIONS
WITH RESPECT TO THE SERIES 2003-5 NOTES, AFC-II GRANTS A SECURITY INTEREST IN,
AND ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS OVER TO THE SERIES 2003-5
AGENT, FOR THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER,
ALL OF AFC-II’S RIGHT, TITLE AND INTEREST IN THE SERIES 2003-5 INTEREST RATE
CAPS AND ALL PROCEEDS THEREOF (THE “SERIES 2003-5 INTEREST RATE CAP
COLLATERAL”).  AFC-II SHALL REQUIRE ALL SERIES 2003-5 INTEREST RATE CAP PROCEEDS
TO BE PAID TO, AND THE TRUSTEE SHALL ALLOCATE ALL SERIES 2003-5 INTEREST RATE
CAP PROCEEDS TO, THE SERIES 2003-5 ACCRUED INTEREST ACCOUNT OF THE SERIES 2003-5
COLLECTION ACCOUNT.


 


(D)                                 THE FAILURE OF AFC-II TO COMPLY WITH ITS
COVENANTS CONTAINED IN THIS SECTION 2.10 SHALL NOT CONSTITUTE AN AMORTIZATION
EVENT WITH RESPECT TO THE SERIES 2003-5 NOTES.


 


SECTION 2.11                                SERIES 2003-5 ACCOUNTS PERMITTED
INVESTMENTS.  AFC-II SHALL NOT, AND SHALL NOT PERMIT, FUNDS ON DEPOSIT IN THE
SERIES 2003-5 ACCOUNTS TO BE INVESTED IN:

 

(I)                                     PERMITTED INVESTMENTS THAT DO NOT MATURE
AT LEAST ONE BUSINESS DAY BEFORE THE NEXT DISTRIBUTION DATE;

 

(II)                                  DEMAND DEPOSITS, TIME DEPOSITS OR
CERTIFICATES OF DEPOSIT WITH A MATURITY IN EXCESS OF 360 DAYS;

 

(III)                               COMMERCIAL PAPER WHICH IS NOT RATED “P-1” BY
MOODY’S;

 

(IV)                              MONEY MARKET FUNDS OR EURODOLLAR TIME DEPOSITS
WHICH ARE NOT RATED AT LEAST “AAA” BY STANDARD & POOR’S;

 

(V)                                 EURODOLLAR DEPOSITS THAT ARE NOT RATED “P-1”
BY MOODY’S OR THAT ARE WITH FINANCIAL INSTITUTIONS NOT ORGANIZED UNDER THE LAWS
OF A G-7 NATION; OR

 

41

--------------------------------------------------------------------------------


 

(VI)                              ANY INVESTMENT, INSTRUMENT OR SECURITY NOT
OTHERWISE LISTED IN CLAUSE (I) THROUGH (VI) OF THE DEFINITION OF “PERMITTED
INVESTMENTS” IN THE BASE INDENTURE THAT IS NOT APPROVED IN WRITING BY THE SURETY
PROVIDER.

 


SECTION 2.12                                SERIES 2003-5 DEMAND NOTES
CONSTITUTE ADDITIONAL COLLATERAL FOR SERIES 2003-5 NOTES.  IN ORDER TO SECURE
AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE AFC-II OBLIGATIONS WITH RESPECT
TO THE SERIES 2003-5 NOTES, AFC-II HEREBY GRANTS A SECURITY INTEREST IN AND
ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS OVER TO THE TRUSTEE, FOR THE
BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, ALL OF
AFC-II’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING (WHETHER NOW OR
HEREAFTER EXISTING OR ACQUIRED): (I) THE SERIES 2003-5 DEMAND NOTES; (II) ALL
CERTIFICATES AND INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING THE SERIES
2003-5 DEMAND NOTES; AND (III) ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, CASH.  ON THE DATE HEREOF, AFC-II SHALL DELIVER
TO THE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY
PROVIDER, EACH SERIES 2003-5 DEMAND NOTE, ENDORSED IN BLANK.  THE TRUSTEE, FOR
THE BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS AND THE SURETY PROVIDER, SHALL BE
THE ONLY PERSON AUTHORIZED TO MAKE A DEMAND FOR PAYMENTS ON THE SERIES 2003-5
DEMAND NOTES.

 


ARTICLE III

AMORTIZATION EVENTS


 

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2003-5 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2003-5 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2003-5 Notes):

 


(A)                                  A SERIES 2003-5 ENHANCEMENT DEFICIENCY
SHALL OCCUR AND CONTINUE FOR AT LEAST TWO (2) BUSINESS DAYS; PROVIDED, HOWEVER,
THAT SUCH EVENT OR CONDITION SHALL NOT BE AN AMORTIZATION EVENT IF DURING SUCH
TWO (2) BUSINESS DAY PERIOD SUCH SERIES 2003-5 ENHANCEMENT DEFICIENCY SHALL HAVE
BEEN CURED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE INDENTURE AND THE
RELATED DOCUMENTS;


 


(B)                                 THE SERIES 2003-5 LIQUIDITY AMOUNT SHALL BE
LESS THAN THE SERIES 2003-5 REQUIRED LIQUIDITY AMOUNT FOR AT LEAST TWO (2)
BUSINESS DAYS; PROVIDED, HOWEVER, THAT SUCH EVENT OR CONDITION SHALL NOT BE AN
AMORTIZATION EVENT IF DURING SUCH TWO (2) BUSINESS DAY PERIOD SUCH INSUFFICIENCY
SHALL HAVE BEEN CURED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
INDENTURE AND THE RELATED DOCUMENTS;


 


(C)                                  THE COLLECTION ACCOUNT, THE SERIES 2003-5
COLLECTION ACCOUNT, THE SERIES 2003-5 EXCESS COLLECTION ACCOUNT OR THE SERIES
2003-5 RESERVE ACCOUNT SHALL BE SUBJECT TO AN INJUNCTION, ESTOPPEL OR OTHER STAY
OR A LIEN (OTHER THAN LIENS PERMITTED UNDER THE RELATED DOCUMENTS);


 


(D)                                 ALL PRINCIPAL OF AND INTEREST ON THE CLASS
A-1 NOTES IS NOT PAID IN FULL ON OR BEFORE THE CLASS A-1 EXPECTED FINAL
DISTRIBUTION DATE OR ALL PRINCIPAL OF AND INTEREST ON

 

42

--------------------------------------------------------------------------------


 


THE CLASS A-2 NOTES IS NOT PAID IN FULL ON OR BEFORE THE CLASS A-2 EXPECTED
FINAL DISTRIBUTION DATE;


 


(E)                                  THE TRUSTEE SHALL MAKE A DEMAND FOR PAYMENT
UNDER THE SURETY BOND;


 


(F)                                    THE OCCURRENCE OF AN EVENT OF BANKRUPTCY
WITH RESPECT TO THE SURETY PROVIDER;


 


(G)                                 THE SURETY PROVIDER FAILS TO PAY A DEMAND
FOR PAYMENT IN ACCORDANCE WITH THE REQUIREMENTS OF THE SURETY BOND;


 


(H)                                 ANY SERIES 2003-5 LETTER OF CREDIT SHALL NOT
BE IN FULL FORCE AND EFFECT FOR AT LEAST TWO (2) BUSINESS DAYS AND (X) EITHER A
SERIES 2003-5 ENHANCEMENT DEFICIENCY WOULD RESULT FROM EXCLUDING SUCH SERIES
2003-5 LETTER OF CREDIT FROM THE SERIES 2003-5 ENHANCEMENT AMOUNT OR (Y) THE
SERIES 2003-5 LIQUIDITY AMOUNT, EXCLUDING THEREFROM THE AVAILABLE AMOUNT UNDER
SUCH SERIES 2003-5 LETTER OF CREDIT, WOULD BE LESS THAN THE SERIES 2003-5
REQUIRED LIQUIDITY AMOUNT;


 


(I)                                     FROM AND AFTER THE FUNDING OF THE SERIES
2003-5 CASH COLLATERAL ACCOUNT, THE SERIES 2003-5 CASH COLLATERAL ACCOUNT SHALL
BE SUBJECT TO AN INJUNCTION, ESTOPPEL OR OTHER STAY OR A LIEN (OTHER THAN LIENS
PERMITTED UNDER THE RELATED DOCUMENTS) FOR AT LEAST TWO (2) BUSINESS DAYS AND
EITHER (X) A SERIES 2003-5 ENHANCEMENT DEFICIENCY WOULD RESULT FROM EXCLUDING
THE SERIES 2003-5 AVAILABLE CASH COLLATERAL ACCOUNT AMOUNT FROM THE SERIES
2003-5 ENHANCEMENT AMOUNT OR (Y) THE SERIES 2003-5 LIQUIDITY AMOUNT, EXCLUDING
THEREFROM THE SERIES 2003-5 AVAILABLE CASH COLLATERAL AMOUNT, WOULD BE LESS THAN
THE SERIES 2003-5 REQUIRED LIQUIDITY AMOUNT; AND


 


(J)                                     AN EVENT OF BANKRUPTCY SHALL HAVE
OCCURRED WITH RESPECT TO ANY SERIES 2003-5 LETTER OF CREDIT PROVIDER OR ANY
SERIES 2003-5 LETTER OF CREDIT PROVIDER REPUDIATES ITS SERIES 2003-5 LETTER OF
CREDIT OR REFUSES TO HONOR A PROPER DRAW THEREON AND EITHER (X) A SERIES 2003-5
ENHANCEMENT DEFICIENCY WOULD RESULT FROM EXCLUDING SUCH SERIES 2003-5 LETTER OF
CREDIT FROM THE SERIES 2003-5 ENHANCEMENT AMOUNT OR (Y) THE SERIES 2003-5
LIQUIDITY AMOUNT, EXCLUDING THEREFROM THE AVAILABLE AMOUNT UNDER SUCH SERIES
2003-5 LETTER OF CREDIT, WOULD BE LESS THAN THE SERIES 2003-5 REQUIRED LIQUIDITY
AMOUNT.


 


ARTICLE IV

RIGHT TO WAIVE PURCHASE RESTRICTIONS


 

Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, upon the Trustee’s receipt of notice from any Lessee, any Borrower or
AFC-II (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, the Series 2003-5 Maximum
Non-Program Vehicle Amount is or will be exceeded or (ii) that the Lessees, the
Borrowers and AFC-II have determined to increase any Series 2003-5 Maximum
Amount, (such notice, a “Waiver Request”), each Series 2003-5 Noteholder may, at
its option, waive the Series 2003-5 Maximum Non-Program Vehicle Amount or any
other Series

 

43

--------------------------------------------------------------------------------


 

2003-5 Maximum Amount (collectively, a “Waivable Amount”) if (i) no Amortization
Event exists, (ii) the Requisite Noteholders and the Surety Provider consent to
such waiver and (iii) sixty (60) days’ prior written notice of such proposed
waiver is provided to the Rating Agencies by the Trustee.

 

Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2003-5 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2003-5 Collection Account for ratable distribution as
described below.

 

Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Series 2003-5 Noteholders and the
Surety Provider, which notice shall be accompanied by a form of consent (each a
“Consent”) in the form of Exhibit B hereto by which the Series 2003-5
Noteholders may, on or before the Consent Period Expiration Date, consent to
waiver of the applicable Waivable Amount.  If the Trustee receives the consent
of the Surety Provider and Consents from the Requisite Noteholders agreeing to
waiver of the applicable Waivable Amount within forty-five (45) days after the
Trustee notifies the Series 2003-5 Noteholders of a Waiver Request (the day on
which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2003-5 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver.  Any Series 2003-5 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.

 

If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, the Trustee will pay the Designated Amounts as follows:

 

(I)                                     TO THE NON-CONSENTING SERIES 2003-5
NOTEHOLDERS, IF ANY, PRO RATA UP TO THE AMOUNT REQUIRED TO PAY ALL SERIES 2003-5
NOTES HELD BY SUCH NON-CONSENTING SERIES 2003-5 NOTEHOLDERS IN FULL; AND

 

(II)                                  ANY REMAINING DESIGNATED AMOUNTS TO THE
SERIES 2003-5 EXCESS COLLECTION ACCOUNT.

 

If the amount paid pursuant to clause (i) of the preceding paragraph is not paid
in full on the date specified therein, then on each day following such
Distribution Date, the Administrator will allocate to the Series 2003-5
Collection Account on a daily basis all Designated Amounts collected on such
day.  On each following Distribution Date, the Trustee will withdraw a portion
of such Designated Amounts from the Series 2003-5 Collection Account and deposit
the same in the Series 2003-5 Distribution Account for distribution as follows:

 

(a)                                  to the non-consenting Series 2003-5
Noteholders, if any, pro rata an amount equal to the Designated Amounts in the
Series 2003-5 Collection Account as of

 

44

--------------------------------------------------------------------------------


 

the applicable Determination Date up to the aggregate outstanding principal
balance of the Series 2003-5 Notes held by the non-consenting Series 2003-5
Noteholders; and

 

(b)                                 any remaining Designated Amounts to the
Series 2003-5 Excess Collection Account.

 

If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Designated Amounts will be re-allocated to the Series 2003-5
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.

 

In the event that the Series 2003-5 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the Series
2003-5 Noteholders.

 


ARTICLE V

FORM OF SERIES 2003-5 NOTES


 


SECTION 5.1                                      RESTRICTED GLOBAL SERIES 2003-5
NOTES.  THE SERIES 2003-5 NOTES TO BE ISSUED IN THE UNITED STATES WILL BE ISSUED
IN BOOK-ENTRY FORM AND REPRESENTED BY ONE OR MORE PERMANENT GLOBAL NOTES IN
FULLY REGISTERED FORM WITHOUT INTEREST COUPONS (EACH, A “RESTRICTED GLOBAL CLASS
A-1 NOTE” OR “RESTRICTED GLOBAL CLASS A-2 NOTE”, AS THE CASE MAY BE),
SUBSTANTIALLY IN THE FORMS SET FORTH IN EXHIBIT A-1-1 AND A-2-1 HERETO, WITH
SUCH LEGENDS AS MAY BE APPLICABLE THERETO AS SET FORTH IN THE BASE INDENTURE,
AND WILL BE SOLD ONLY IN THE UNITED STATES (1) INITIALLY TO INSTITUTIONAL
ACCREDITED INVESTORS WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT
IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (2) THEREAFTER TO QUALIFIED INSTITUTIONAL BUYERS WITHIN THE MEANING OF,
AND IN RELIANCE ON, RULE 144A UNDER THE SECURITIES ACT AND SHALL BE DEPOSITED ON
BEHALF OF THE PURCHASERS OF THE SERIES 2003-5 NOTES REPRESENTED THEREBY, WITH
THE TRUSTEE AS CUSTODIAN FOR DTC, AND REGISTERED IN THE NAME OF CEDE AS DTC’S
NOMINEE, DULY EXECUTED BY AFC-II AND AUTHENTICATED BY THE TRUSTEE IN THE MANNER
SET FORTH IN SECTION 2.4 OF THE BASE INDENTURE.

 


SECTION 5.2                                      TEMPORARY GLOBAL SERIES 2003-5
NOTES; PERMANENT GLOBAL SERIES 2003-5 NOTES.  THE SERIES 2003-5 NOTES TO BE
ISSUED OUTSIDE THE UNITED STATES WILL BE ISSUED AND SOLD IN TRANSACTIONS OUTSIDE
THE UNITED STATES IN RELIANCE ON REGULATION S UNDER THE SECURITIES ACT, AS
PROVIDED IN THE APPLICABLE NOTE PURCHASE AGREEMENT, AND SHALL INITIALLY BE
ISSUED IN THE FORM OF ONE OR MORE TEMPORARY NOTES IN REGISTERED FORM WITHOUT
INTEREST COUPONS (EACH, A “TEMPORARY GLOBAL CLASS A-1 NOTE” OR A “TEMPORARY
GLOBAL CLASS A-2 NOTE”, AS THE CASE MAY BE), SUBSTANTIALLY IN THE FORMS SET
FORTH IN EXHIBITS A-1-2 AND A-2-2 HERETO, WHICH SHALL BE DEPOSITED ON BEHALF OF
THE PURCHASERS OF THE SERIES 2003-5 NOTES REPRESENTED THEREBY WITH A CUSTODIAN
FOR, AND REGISTERED IN THE NAME OF A NOMINEE OF DTC, FOR THE ACCOUNT OF
EUROCLEAR BANK S.A./N.V., AS OPERATOR OF THE EUROCLEAR SYSTEM (“EUROCLEAR”) OR
FOR CLEARSTREAM BANKING, SOCIÉTÉ ANONYME (“CLEARSTREAM”), DULY EXECUTED BY
AFC-II AND AUTHENTICATED BY THE TRUSTEE IN THE MANNER SET FORTH IN SECTION 2.4
OF THE BASE INDENTURE.  INTERESTS IN A TEMPORARY GLOBAL CLASS A-1 NOTE OR A
TEMPORARY GLOBAL CLASS A-2 NOTE WILL BE EXCHANGEABLE, IN WHOLE OR IN PART, FOR
INTERESTS IN ONE OR MORE PERMANENT GLOBAL NOTES IN REGISTERED FORM WITHOUT
INTEREST COUPONS

 

45

--------------------------------------------------------------------------------


 

(each, a “Permanent Global Class A-1 Note” or a “Permanent Global Class A-2
Note”, as the case may be), substantially in the form of Exhibits A-1-3 and
A-2-3 hereto, in accordance with the provisions of such Temporary Global Class
A-1 Note or Temporary Global Class A-2 Note and the Base Indenture (as modified
by this Supplement).  Interests in a Permanent Global Class A-1 Note or a
Permanent Global Class A-2 Note will be exchangeable for definitive Class A-1
Notes or definitive Class A-2 Notes, as the case may be, in accordance with the
provisions of such Permanent Global Class A-1 Note or Permanent Global Class A-2
Note and the Base Indenture (as modified by this Supplement).

 


ARTICLE VI

GENERAL


 


SECTION 6.1                                      OPTIONAL REPURCHASE.  EACH
CLASS OF THE SERIES 2003-5 NOTES SHALL BE SUBJECT TO REPURCHASE BY AFC-II AT ITS
OPTION IN ACCORDANCE WITH SECTION 6.3 OF THE BASE INDENTURE ON ANY DISTRIBUTION
DATE AFTER THE CLASS A-1 INVESTED AMOUNT OR THE CLASS A-2 INVESTED AMOUNT, AS
THE CASE MAY BE, IS REDUCED TO AN AMOUNT LESS THAN OR EQUAL TO 10% OF THE CLASS
A-1 INITIAL INVESTED AMOUNT OR THE CLASS A-2 INITIAL INVESTED AMOUNT, AS THE
CASE MAY BE (THE “SERIES 2003-5 REPURCHASE AMOUNT”); PROVIDED, HOWEVER, THAT AS
A CONDITION PRECEDENT TO ANY SUCH OPTIONAL REPURCHASE, ON OR PRIOR TO THE
DISTRIBUTION DATE ON WHICH ANY SERIES 2003-5 NOTE IS REPURCHASED BY AFC-II
PURSUANT TO THIS SECTION 6.1, AFC-II SHALL HAVE PAID THE SURETY PROVIDER ALL
SURETY PROVIDER FEES AND ALL OTHER SURETY PROVIDER REIMBURSEMENT AMOUNTS DUE AND
UNPAID AS OF SUCH DISTRIBUTION DATE.  THE REPURCHASE PRICE FOR ANY SERIES 2003-5
NOTE SHALL EQUAL THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF SUCH SERIES
2003-5 NOTE (DETERMINED AFTER GIVING EFFECT TO ANY PAYMENTS OF PRINCIPAL AND
INTEREST ON SUCH DISTRIBUTION DATE), PLUS ACCRUED AND UNPAID INTEREST ON SUCH
OUTSTANDING PRINCIPAL BALANCE.

 


SECTION 6.2                                      INFORMATION.  THE TRUSTEE SHALL
PROVIDE TO THE SERIES 2003-5 NOTEHOLDERS, OR THEIR DESIGNATED AGENT, AND THE
SURETY PROVIDER COPIES OF ALL INFORMATION FURNISHED TO THE TRUSTEE OR AFC-II
PURSUANT TO THE RELATED DOCUMENTS, AS SUCH INFORMATION RELATES TO THE SERIES
2003-5 NOTES OR THE SERIES 2003-5 COLLATERAL.  IN CONNECTION WITH ANY PREFERENCE
AMOUNT PAYABLE UNDER THE SURETY BOND, THE TRUSTEE SHALL FURNISH TO THE SURETY
PROVIDER ITS RECORDS EVIDENCING THE DISTRIBUTIONS OF PRINCIPAL OF AND INTEREST
ON THE SERIES 2003-5 NOTES THAT HAVE BEEN MADE AND SUBSEQUENTLY RECOVERED FROM
SERIES 2003-5 NOTEHOLDERS AND THE DATES ON WHICH SUCH PAYMENTS WERE MADE.

 


SECTION 6.3                                      EXHIBITS.  THE FOLLOWING
EXHIBITS ATTACHED HERETO SUPPLEMENT THE EXHIBITS INCLUDED IN THE INDENTURE.

 

Exhibit A-1-1:

 

Form of Restricted Global Class A-1 Note

Exhibit A-1-2:

 

Form of Temporary Global Class A-1 Note

Exhibit A-1-3:

 

Form of Permanent Global Class A-1 Note

Exhibit A-2-1

 

Form of Restricted Global Class A-2 Note

Exhibit A-2-2

 

Form of Temporary Global Class A-2 Note

Exhibit A-2-3

 

Form of Permanent Global Class A-2 Note

Exhibit B:

 

Form of Consent

Exhibit C:

 

Form of Series 2003-5 Demand Note

 

46

--------------------------------------------------------------------------------


 

Exhibit D:

 

Form of Letter of Credit

Exhibit E:

 

Form of Lease Payment Deficit Notice

Exhibit F:

 

Form of Demand Notice

 


SECTION 6.4                                      RATIFICATION OF BASE
INDENTURE.  AS SUPPLEMENTED BY THIS SUPPLEMENT, THE BASE INDENTURE IS IN ALL
RESPECTS RATIFIED AND CONFIRMED AND THE BASE INDENTURE AS SO SUPPLEMENTED BY
THIS SUPPLEMENT SHALL BE READ, TAKEN, AND CONSTRUED AS ONE AND THE SAME
INSTRUMENT.

 


SECTION 6.5                                      COUNTERPARTS.  THIS SUPPLEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SO EXECUTED SHALL
BE DEEMED TO BE AN ORIGINAL, BUT ALL OF SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 


SECTION 6.6                                      GOVERNING LAW.  THIS SUPPLEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAW.

 


SECTION 6.7                                      AMENDMENTS.  THIS SUPPLEMENT
MAY BE MODIFIED OR AMENDED FROM TIME TO TIME WITH THE CONSENT OF THE SURETY
PROVIDER AND IN ACCORDANCE WITH THE TERMS OF THE BASE INDENTURE; PROVIDED,
HOWEVER, THAT IF, PURSUANT TO THE TERMS OF THE BASE INDENTURE OR THIS
SUPPLEMENT, THE CONSENT OF THE REQUIRED NOTEHOLDERS IS REQUIRED FOR AN AMENDMENT
OR MODIFICATION OF THIS SUPPLEMENT, SUCH REQUIREMENT SHALL BE SATISFIED IF SUCH
AMENDMENT OR MODIFICATION IS CONSENTED TO BY THE SERIES 2003-5 NOTEHOLDERS
REPRESENTING MORE THAN 50% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
SERIES 2003-5 NOTES AFFECTED THEREBY; PROVIDED, FURTHER, THAT IF THAT CONSENT OF
THE REQUIRED NOTEHOLDERS IS REQUIRED FOR A PROPOSED AMENDMENT OR MODIFICATION OF
THIS SUPPLEMENT THAT (I) AFFECTS ONLY THE CLASS A-1 NOTES (AND DOES NOT AFFECT
IN ANY MATERIAL RESPECT THE CLASS A-2 NOTES, AS EVIDENCED BY AN OPINION OF
COUNSEL TO SUCH EFFECT), THEN SUCH REQUIREMENT SHALL BE SATISFIED IF SUCH
AMENDMENT OR MODIFICATION IS CONSENTED TO BY THE CLASS A-1 NOTEHOLDERS
REPRESENTING MORE THAN 50% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
CLASS A-1 NOTES (WITHOUT THE NECESSITY OF OBTAINING THE CONSENT OF THE REQUIRED
NOTEHOLDERS IN RESPECT OF THE CLASS A-2 NOTES) AND (II) AFFECTS ONLY THE CLASS
A-2 NOTES (AND DOES NOT AFFECT IN MATERIAL RESPECT THE CLASS A-1 NOTES, AS
EVIDENCED BY AN OPINION OF COUNSEL TO SUCH EFFECT), THEN SUCH REQUIREMENT SHALL
BE SATISFIED IF SUCH AMENDMENT OR MODIFICATION IS CONSENTED TO BY THE CLASS A-2
NOTEHOLDERS REPRESENTING MORE THAN 50% OF THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE CLASS A-2 NOTES (WITHOUT THE NECESSITY OF OBTAINING THE CONSENT OF
THE REQUIRED NOTEHOLDERS IN RESPECT OF THE CLASS A-1 NOTES).

 


SECTION 6.8                                      DISCHARGE OF INDENTURE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE BASE INDENTURE, NO
DISCHARGE OF THE INDENTURE PURSUANT TO SECTION 11.1(B) OF THE BASE INDENTURE
WILL BE EFFECTIVE AS TO THE SERIES 2003-5 NOTES WITHOUT THE CONSENT OF THE
REQUIRED NOTEHOLDERS.

 


SECTION 6.9                                      NOTICE TO SURETY PROVIDER AND
RATING AGENCIES.  THE TRUSTEE SHALL PROVIDE TO THE SURETY PROVIDER AND EACH
RATING AGENCY A COPY OF EACH NOTICE, OPINION OF COUNSEL, CERTIFICATE OR OTHER
ITEM DELIVERED TO, OR REQUIRED TO BE PROVIDED BY, THE TRUSTEE PURSUANT TO THIS
SUPPLEMENT OR ANY OTHER RELATED DOCUMENT.  EACH SUCH OPINION OF COUNSEL SHALL BE

 

47

--------------------------------------------------------------------------------


 

addressed to the Surety Provider, shall be from counsel reasonably acceptable to
the Surety Provider and shall be in form and substance reasonably acceptable to
the Surety Provider.  All such notices, opinions, certificates or other items
delivered to the Surety Provider shall be forwarded to XL Capital Assurance
Inc., 1221 Avenue of the Americas, New York, New York 10020-1001, Attention:
Surveillance, Telephone: (212) 478-3400.

 


SECTION 6.10                                CERTAIN RIGHTS OF SURETY PROVIDER. 
THE SURETY PROVIDER SHALL BE DEEMED TO BE AN ENHANCEMENT PROVIDER ENTITLED TO
RECEIVE CONFIRMATION OF THE RATING ON THE SERIES 2003-5 NOTES (WITHOUT REGARD TO
THE SURETY BOND) PURSUANT TO THE DEFINITION OF “RATING AGENCY CONFIRMATION
CONDITION.”  IN ADDITION, THE SURETY PROVIDER SHALL BE DEEMED TO BE AN
ENHANCEMENT PROVIDER ENTITLED TO EXERCISE THE CONSENT RIGHTS DESCRIBED IN CLAUSE
(II) OF THE DEFINITION OF “RATING AGENCY CONSENT CONDITION.”

 


SECTION 6.11                                SURETY PROVIDER DEEMED NOTEHOLDER
AND SECURED PARTY.  EXCEPT FOR ANY PERIOD DURING WHICH A SURETY DEFAULT IS
CONTINUING, THE SURETY PROVIDER SHALL BE DEEMED TO BE THE HOLDER OF 100% OF THE
SERIES 2003-5 NOTES FOR THE PURPOSES OF GIVING ANY CONSENTS, WAIVERS, APPROVALS,
INSTRUCTIONS, DIRECTIONS, REQUESTS, DECLARATIONS AND/OR NOTICES PURSUANT TO THE
BASE INDENTURE AND THIS SUPPLEMENT.  ANY REFERENCE IN THE BASE INDENTURE OR THE
RELATED DOCUMENTS (INCLUDING, WITHOUT LIMITATION, IN SECTIONS 2.3, 8.14, 9.1,
9.2 OR 12.1 OF THE BASE INDENTURE) TO MATERIALLY, ADVERSELY, OR DETRIMENTALLY
AFFECTING THE RIGHTS OR INTERESTS OF THE NOTEHOLDERS, OR WORDS OF SIMILAR
MEANING, SHALL BE DEEMED, FOR PURPOSES OF THE SERIES 2003-5 NOTES, TO REFER TO
THE RIGHTS OR INTERESTS OF THE SURETY PROVIDER.  THE SURETY PROVIDER SHALL
CONSTITUTE AN “ENHANCEMENT PROVIDER” WITH RESPECT TO THE SERIES 2003-5 NOTES FOR
ALL PURPOSES UNDER THE INDENTURE AND THE OTHER RELATED DOCUMENTS.  FURTHERMORE,
THE SURETY PROVIDER SHALL BE DEEMED TO BE A “SECURED PARTY” UNDER THE BASE
INDENTURE AND THE RELATED DOCUMENTS TO THE EXTENT OF AMOUNTS PAYABLE TO THE
SURETY PROVIDER PURSUANT TO THIS SUPPLEMENT AND THE INSURANCE AGREEMENT SHALL
CONSTITUTE AN “ENHANCEMENT AGREEMENT” WITH RESPECT TO THE SERIES 2003-5 NOTES
FOR ALL PURPOSES UNDER THE INDENTURE AND THE RELATED DOCUMENTS.  MOREOVER,
WHEREVER IN THE RELATED DOCUMENTS MONEY OR OTHER PROPERTY IS ASSIGNED, CONVEYED,
GRANTED OR HELD FOR, A FILING IS MADE FOR, ACTION IS TAKEN FOR OR AGREED TO BE
TAKEN FOR, OR A REPRESENTATION OR WARRANTY IS MADE FOR THE BENEFIT OF THE
NOTEHOLDERS, THE SURETY PROVIDER SHALL BE DEEMED TO BE THE NOTEHOLDER WITH
RESPECT TO 100% OF THE SERIES 2003-5 NOTES FOR SUCH PURPOSES.

 


SECTION 6.12                                CAPITALIZATION OF AFC-II.  AFC-II
AGREES THAT ON THE SERIES 2003-5 CLOSING DATE IT WILL HAVE CAPITALIZATION IN AN
AMOUNT EQUAL TO OR GREATER THAN 3% OF THE SUM OF (X) THE SERIES 2003-5 INVESTED
AMOUNT AND (Y) THE INVESTED AMOUNT OF THE SERIES 1998-1 NOTES,  THE SERIES
2000-2 NOTES, THE SERIES 2000-3 NOTES, THE SERIES 2000-4 NOTES, THE SERIES
2001-1 NOTES, THE SERIES 2001-2 NOTES, THE SERIES 2002-1 NOTES, THE SERIES
2002-2 NOTES, THE SERIES 2002-3 NOTES, THE SERIES 2003-1 NOTES, THE SERIES
2003-2 NOTES, THE SERIES 2003-3 NOTES AND THE SERIES 2003-4 NOTES.

 


SECTION 6.13                                SERIES 2003-5 REQUIRED NON-PROGRAM
ENHANCEMENT PERCENTAGE.  AFC-II AGREES THAT IT WILL NOT MAKE ANY LOAN UNDER ANY
LOAN AGREEMENT TO FINANCE THE ACQUISITION OF ANY VEHICLE BY AESOP LEASING, AESOP
LEASING II OR ARAC, AS THE CASE MAY BE, IF, AFTER GIVING EFFECT TO THE MAKING OF
SUCH LOAN, THE ACQUISITION OF SUCH VEHICLE AND THE INCLUSION OF SUCH VEHICLE
UNDER THE RELEVANT LEASE, THE SERIES 2003-5 REQUIRED NON-PROGRAM ENHANCEMENT
PERCENTAGE WOULD EXCEED 25.0%.

 

48

--------------------------------------------------------------------------------


 


SECTION 6.14                                THIRD PARTY BENEFICIARY.  THE SURETY
PROVIDER IS AN EXPRESS THIRD PARTY BENEFICIARY OF (I) THE BASE INDENTURE TO THE
EXTENT OF PROVISIONS RELATING TO ANY ENHANCEMENT PROVIDER AND (II) THIS
SUPPLEMENT.

 


SECTION 6.15                                PRIOR NOTICE BY TRUSTEE TO SURETY
PROVIDER.  SUBJECT TO SECTION 10.1 OF THE BASE INDENTURE, THE TRUSTEE AGREES
THAT, SO LONG AS NO AMORTIZATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING
WITH RESPECT TO ANY SERIES OF NOTES OTHER THAN THE SERIES 2003-5 NOTES, IT SHALL
NOT EXERCISE ANY RIGHTS OR REMEDIES AVAILABLE TO IT AS A RESULT OF THE
OCCURRENCE OF AN AMORTIZATION EVENT WITH RESPECT TO THE SERIES 2003-5 NOTES
(EXCEPT THOSE SET FORTH IN CLAUSES (F) AND (G) OF ARTICLE III) OR A
SERIES 2003-5 LIMITED LIQUIDATION EVENT OF DEFAULT UNTIL AFTER THE TRUSTEE HAS
GIVEN PRIOR WRITTEN NOTICE THEREOF TO THE SURETY PROVIDER AND OBTAINED THE
DIRECTION OF THE REQUIRED NOTEHOLDERS WITH RESPECT TO THE SERIES 2003-5 NOTES. 
THE TRUSTEE AGREES TO NOTIFY THE SURETY PROVIDER PROMPTLY FOLLOWING ANY EXERCISE
OF RIGHTS OR REMEDIES AVAILABLE TO IT AS A RESULT OF THE OCCURRENCE OF ANY
AMORTIZATION EVENT OR A SERIES 2003-5 LIMITED LIQUIDATION EVENT OF DEFAULT.

 


SECTION 6.16                                EFFECT OF PAYMENTS BY THE SURETY
PROVIDER.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, ANY DISTRIBUTION OF
PRINCIPAL OF OR INTEREST ON THE SERIES 2003-5 NOTES THAT IS MADE WITH MONEYS
RECEIVED PURSUANT TO THE TERMS OF THE SURETY BOND SHALL NOT (EXCEPT FOR THE
PURPOSE OF CALCULATING THE PRINCIPAL DEFICIT AMOUNT) BE CONSIDERED PAYMENT OF
THE SERIES 2003-5 NOTES BY AFC-II.  THE TRUSTEE ACKNOWLEDGES THAT, WITHOUT THE
NEED FOR ANY FURTHER ACTION ON THE PART OF THE SURETY PROVIDER, (I) TO THE
EXTENT THE SURETY PROVIDER MAKES PAYMENTS, DIRECTLY OR INDIRECTLY, ON ACCOUNT OF
PRINCIPAL OF OR INTEREST ON THE SERIES 2003-5 NOTES TO THE TRUSTEE FOR THE
BENEFIT OF THE SERIES 2003-5 NOTEHOLDERS OR TO THE SERIES 2003-5 NOTEHOLDERS
(INCLUDING ANY PREFERENCE AMOUNTS AS DEFINED IN THE SURETY BOND), THE SURETY
PROVIDER WILL BE FULLY SUBROGATED TO THE RIGHTS OF SUCH SERIES 2003-5
NOTEHOLDERS TO RECEIVE SUCH PRINCIPAL AND INTEREST AND WILL BE DEEMED TO THE
EXTENT OF THE PAYMENTS SO MADE TO BE A SERIES 2003-5 NOTEHOLDER AND (II) THE
SURETY PROVIDER SHALL BE PAID PRINCIPAL AND INTEREST IN ITS CAPACITY AS A
SERIES 2003-5 NOTEHOLDER UNTIL ALL SUCH PAYMENTS BY THE SURETY PROVIDER HAVE
BEEN FULLY REIMBURSED, BUT ONLY FROM THE SOURCES AND IN THE MANNER PROVIDED
HEREIN FOR THE DISTRIBUTION OF SUCH PRINCIPAL AND INTEREST AND IN EACH CASE ONLY
AFTER THE SERIES 2003-5 NOTEHOLDERS HAVE RECEIVED ALL PAYMENTS OF PRINCIPAL AND
INTEREST DUE TO THEM HEREUNDER ON THE RELATED DISTRIBUTION DATE.

 


SECTION 6.17                                SERIES 2003-5 DEMAND NOTES.  OTHER
THAN PURSUANT TO A DEMAND THEREON PURSUANT TO SECTION 2.5, AFC-II SHALL NOT
REDUCE THE AMOUNT OF THE SERIES 2003-5 DEMAND NOTES OR FORGIVE AMOUNTS PAYABLE
THEREUNDER SO THAT THE OUTSTANDING PRINCIPAL AMOUNT OF THE SERIES 2003-5 DEMAND
NOTES AFTER SUCH REDUCTION OR FORGIVENESS IS LESS THAN THE SERIES 2003-5 LETTER
OF CREDIT LIQUIDITY AMOUNT.  AFC-II SHALL NOT AGREE TO ANY AMENDMENT OF THE
SERIES 2003-5 DEMAND NOTES WITHOUT FIRST SATISFYING THE RATING AGENCY
CONFIRMATION CONDITION AND THE RATING AGENCY CONSENT CONDITION.

 


SECTION 6.18                                SUBROGATION.  IN FURTHERANCE OF AND
NOT IN LIMITATION OF THE SURETY PROVIDER’S EQUITABLE RIGHT OF SUBROGATION, EACH
OF THE TRUSTEE AND AFC-II ACKNOWLEDGE THAT, TO THE EXTENT OF ANY PAYMENT MADE BY
THE SURETY PROVIDER UNDER THE SURETY BOND WITH RESPECT TO INTEREST ON OR
PRINCIPAL OF THE SERIES 2003-5 NOTES, INCLUDING ANY PREFERENCE AMOUNT, AS
DEFINED IN THE SURETY BOND, THE SURETY PROVIDER IS TO BE FULLY SUBROGATED TO THE
EXTENT OF SUCH PAYMENT

 

49

--------------------------------------------------------------------------------


 

and any additional interest due on any late payment, to the rights of the Series
2003-5 Noteholders under the Indenture.  Each of AFC-II and the Trustee agree to
such subrogation and, further, agree to take such actions as the Surety Provider
may reasonably request in writing to evidence such subrogation.

 


SECTION 6.19                                TERMINATION OF SUPPLEMENT.  THIS
SUPPLEMENT SHALL CEASE TO BE OF FURTHER EFFECT WHEN ALL OUTSTANDING SERIES
2003-5 NOTES THERETOFORE AUTHENTICATED AND ISSUED HAVE BEEN DELIVERED (OTHER
THAN DESTROYED, LOST, OR STOLEN SERIES 2003-5 NOTES WHICH HAVE BEEN REPLACED OR
PAID) TO THE TRUSTEE FOR CANCELLATION, AFC-II HAS PAID ALL SUMS PAYABLE
HEREUNDER, THE SURETY PROVIDER HAS BEEN PAID ALL SURETY PROVIDER FEES AND ALL
OTHER SURETY PROVIDER REIMBURSEMENT AMOUNTS DUE UNDER THE INSURANCE AGREEMENT
AND, IF THE SERIES 2003-5 DEMAND NOTE PAYMENT AMOUNT ON THE SERIES 2003-5 LETTER
OF CREDIT TERMINATION DATE WAS GREATER THAN ZERO, ALL AMOUNTS HAVE BEEN
WITHDRAWN FROM THE SERIES 2003-5 CASH COLLATERAL ACCOUNT IN ACCORDANCE WITH
SECTION 2.8(I).

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, AFC-II and the Trustee have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

AESOP FUNDING II L.L.C.

 

 

 

 

By:

/s/ Lori Gebron

 

 

Title:  Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK (as successor in
interest to the corporate trust administration of
Harris Trust and Savings Bank), as Trustee

 

 

 

 

By:

/s/  Eric Lindahl

 

 

Title:  Agent

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as Series 2003-5
Agent

 

 

 

 

By:

/s/  Eric Lindahl

 

 

Title:  Agent

 

--------------------------------------------------------------------------------
